      Case
       Case1:16-cv-02787-GBD-SDA
             1:16-cv-02767-GBD-SDA Document
                                    Document211-1
                                             349 Filed
                                                  Filed 07/03/19
                                                        07/09/19 Page
                                                                 Page 11 of
                                                                         of 447
Zachary L. Rowen                                                53rd at Third
Direct Dial: 212.906.4555                                       885 Third Avenue
zachary.rowen@lw.com                                            New York, New York 10022-4834
                                                                Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                www.lw.com

                                                                FIRM / AFFILIATE OFFICES
                                                                Beijing         Moscow
                                                                Boston          Munich
                                                                Brussels        New York
                                                                Century City    Orange County
                                                                Chicago         Paris

July 3, 2019                                                    Dubai           Riyadh
                                                                Düsseldorf      San Diego
                                                                Frankfurt       San Francisco
BY ECF                                                          Hamburg         Seoul
                                                                Hong Kong       Shanghai

Hon. George B. Daniels                                          Houston         Silicon Valley
                                                                London          Singapore
United States District Court                                    Los Angeles     Tokyo
Southern District of New York                                   Madrid          Washington, D.C.
500 Pearl St., Room 1310                                        Milan

New York, NY 10007

           Re: Letter Motion Requesting Rule 37.2 Conference and Order to Compel in Hudson
               Bay Master Fund Ltd. v. Patriot National Inc., et al., No. 16 Civ. 02767 (GBD)
               (RLE)

Dear Judge Daniels:

       I write on behalf of Hudson Bay Master Fund Ltd. (“Hudson Bay”) in connection with the
discovery this Court has permitted pursuant to its May 28, 2019 Order. As the Court will recall,
that Order permitted Hudson Bay to take discovery regarding the “basis for Patriot’s decision not
to honor the Warrants.” (ECF No. 347.) This is a key issue in Hudson Bay’s tortious interference
claim against Steven Mariano, since the only question left to be resolved is whether Mariano’s
conduct caused Patriot’s breach. In its March 28, 2019 Memorandum of Decision, the Court
recognized that Hudson Bay was previously blocked from taking such discovery because Mariano
“broadly invoked privilege to prevent Hudson Bay from testing the basis” for that decision.
(March 28, 2019 Mem. of Decision at 38.) On May 28, the Court authorized Hudson Bay to take
discovery on that issue, clearly anticipating that claims of privilege would not be an obstacle.

        Notwithstanding that Order, Patriot—which obviously possesses information relevant to
its decision—is attempting to block Hudson Bay from taking discovery into this issue by
continuing to improperly claim that all evidence regarding its decision is privileged. Not only has
Patriot refused to produce responsive documents, but its counsel have also instructed its former
board members not to offer testimony on the subject (as we have learned from speaking with
counsel for these witnesses). These tactics have precluded Hudson Bay from scheduling
depositions until this issue is resolved.

        As set forth below, to the extent such privilege ever existed, it has long been waived. In
light of the limited 60-day window in which Hudson Bay has to seek this discovery, Hudson Bay
seeks an order from the Court to compel Patriot: (i) to produce all documents responsive to Hudson
Bay’s document requests; and (ii) to cease instructing its prior Board members not to answer
questions on this issue.
     Case
      Case1:16-cv-02787-GBD-SDA
            1:16-cv-02767-GBD-SDA Document
                                   Document211-1
                                            349 Filed
                                                 Filed 07/03/19
                                                       07/09/19 Page
                                                                Page 22 of
                                                                        of 447
July 3, 2019
Page 2




        Immediately after Your Honor reopened discovery, Hudson Bay requested documents
from Patriot related to its decision not to honor the Warrants—including those that Patriot had
previously withheld on the basis of privilege. (See May 30, 2019 Email from B. Bondi to S.
Turner, attached hereto as Ex. 1.) After initially stating that they would consider the request,
counsel for Patriot recently told Hudson Bay that it is unwilling to produce the requested
documents—even going so far as to refuse Hudson Bay’s service of a subpoena for the documents.
(See June 26, 2019 Email from P. Linken to Z. Rowen, attached hereto as Ex. 2.) Moreover, while
attempting to schedule depositions of Patriot’s former board members, Hudson Bay has learned
that Patriot’s counsel has instructed these witnesses not to testify regarding the reason for Patriot’s
decision not to perform on the contract at issue, on the basis that such communications are
privileged and cannot be discussed. To date, Hudson Bay has not received any materials from
Patriot in response to its requests; nor is there any point to Hudson Bay scheduling depositions in
this matter if the witnesses are going to again claim privilege on the key issue on which they are
to be deposed.

        Patriot has no basis upon which to continue to assert privilege over the basis for Patriot’s
decision not to honor the Warrants. To the extent privilege ever existed over the relevant
communications, Mariano—Patriot’s Chief Executive Officer, President, Chairman of the Board,
and designated Rule 30(b)6 representative—waived it during earlier discovery. Specifically,
Mariano was repeatedly asked during his deposition about the basis for Patriot’s decision not to
honor the Warrants. This included questions about his understanding regarding whether Hudson
Bay was permitted to “borrow” or “short” Patriot’s shares under the operative agreements.
Mariano invoked privilege in response to all such questions, and stated that all underlying
discussions regarding Patriot’s decision took place in the presence of counsel. (See, e.g.,
Transcript of Steven M. Mariano (“Mariano Tr.”), attached hereto as Ex. 3, at 96:4-18 (“Q: Mr.
Mariano, is, is there any basis for your decision other than -- not to honor the warrants -- other
than the advice of counsel? MR. WILSON: “Your” being Patriot National? MR.
GOLDBERGER: Patriot National. A. Other than the advice of counsel, no.”); Mariano Tr. at
103:16-106:13 (“Q. Other than your counsel, did you have any discussions about borrowing or
shorting stock with respect to the December 13th agreement before it was signed? A. I don’t
believe so.”); Mariano Tr. at 189:6-191:21 (stating that conversations with counsel provided the
sole basis for his statement in an e-mail that contract with Hudson Bay barred the “[s]hort sale or
holding of shares to short before the deal closed”).)

        Mariano’s invocation of the privilege to block inquiry into these key issues is a clear and
unambiguous waiver, binding Mariano and Patriot alike. This Circuit follows the well-established
doctrine that a party waives the privilege when it invokes the protection to block inquiry into its
state of mind while also claiming that its actions were permissible. See United States v. Bilzerian,
926 F.2d 1285, 1292 (2d Cir. 1991) (holding that the attorney-client privilege “may implicitly be
waived when defendant asserts a clam that in fairness requires examination of protected
communications”); Pereira v. United Jersey Bank, 1997 WL 773716, at *6 (S.D.N.Y. Dec. 11,
1997) (stating that a party “cannot be permitted, on the one hand, to argue that it acted in good
faith and without an improper motive and then, on the other hand to deny . . . access to the advice
given by counsel where that advice”). “[L]ike many other courts have found, ‘it would be unfair
for a party asserting contentions [of good faith] to then rely on its privileges to deprive its adversary
     Case
      Case1:16-cv-02787-GBD-SDA
            1:16-cv-02767-GBD-SDA Document
                                   Document211-1
                                            349 Filed
                                                 Filed 07/03/19
                                                       07/09/19 Page
                                                                Page 33 of
                                                                        of 447
July 3, 2019
Page 3




of access to material that might disprove or undermine the party’s contentions.’” Arista Records,
LLC v. Lime Group, LLC, No. 06 Civ. 5936, 2011 WL 1642434, at *2–3 (S.D.N.Y. Apr. 20, 2011)
(citation omitted).

        Mariano and Patriot took precisely the actions that well-established precedent holds to be
a waiver: both took the position that they acted in good faith and without an improper motive when
they refused to perform under the operative agreements, while simultaneously using privilege to
block Hudson Bay from testing those claims. Specifically, both Patriot and Mariano claimed that
they understood the operative agreements to state that Hudson Bay could not borrow Patriot stock
before the disclosure of the transaction. (See Patriot National Inc.’s Answer to Amended
Complaint and Counterclaims (“Patriot Answer”), Dkt. No. 122, ¶¶ 62, 67); (Steven M. Mariano’s
Amended Answer and Affirmative Defenses to the Amended Complaint and Amended
Counterclaims (“Mariano Answer”), Dkt. No. 128, ¶¶ 9, 39-40.) That assertion alone puts their
“understanding” of the agreement at issue, and is sufficient to constitute a waiver. See MBIA Ins.
Corp. v. Patriarch Partners VIII, LLC, 2012 WL 2568972, at *7 (S.D.N.Y. July 3, 2012) (finding
waiver where plaintiff sought to block inquiry into certain communications despite articulating its
“understanding” of contract in order to permit opposing party “a fair opportunity to assess and
challenge [the] factual assertions at trial”).

        Moreover, both Patriot and Mariano further injected their understanding of the agreements
into the litigation by alleging that they were “induced” into entering the transaction. (Patriot
Answer ¶¶ 69-74; see also Mariano Answer ¶¶ 88-94.) In particular, both Patriot and Mariano
claimed that Hudson Bay made a false statement about “not employ[ing] manipulative short-
selling strategies for self-gain,” which they believed to be prohibited under the transaction
documents. (Patriot Answer ¶¶ 70-72; Mariano Answer ¶¶ 90-91.) Because such claims are
sufficient to put their state of mind “at issue,” any attempt to invoke privilege over discussions
about Patriot’s performance under the agreements constitutes a waiver. See Sax v. Sax, 136 F.R.D.
542 (D. Mass. 1991) (finding defendant waived privilege with respect to its interpretation of
contract when it brought counterclaims based on fraud and misrepresentation). Finally, Mariano
claimed Patriot decided not to honor the Warrants pursuant to advice from counsel. Fairness
dictates that a party cannot simultaneously put such matters at issue and at the same time invoke
privilege to deny the opposing party the opportunity to test its claims. See Vicinanzo v. Brunschwig
& Fils, Inc., 739 F. Supp. 891, 894 (S.D.N.Y. 1990) (finding waiver and holding that where a
party intends to rely on the advice of counsel as a defense, “that advice becomes a factual issue,
and opposing counsel is entitled to [disclosure]”).

        Further, there should be no doubt that Mariano had the ability to waive privilege on behalf
of Patriot. Patriot itself designated Mariano as its Rule 30(b)(6) witness for a variety of noticed
topics, including “[t]he reasons for Patriot’s refusal to issue shares to the Investors pursuant to
the Warrants.” (See June 7, 2017 email from B. Bondi to M. Nicholson, attached hereto as Ex. 4
(emphasis added).) It is well established that a company’s corporate designee has the capacity to
waive privilege on its behalf. See Sanofi-Synthelabo v. Apotex Inc., 299 F. Supp. 2d 303, 308
(S.D.N.Y. 2004) (granting motion to compel and finding that [plaintiffs’] Rule 30(b)(6) witness
waived company’s privilege). Indeed, Mariano confirmed during his deposition that he was
      Case
       Case1:16-cv-02787-GBD-SDA
             1:16-cv-02767-GBD-SDA Document
                                    Document211-1
                                             349 Filed
                                                  Filed 07/03/19
                                                        07/09/19 Page
                                                                 Page 44 of
                                                                         of 447
July 3, 2019
Page 4




“prepared to testify on behalf of Patriot National” on various items—including Patriot’s decision
not to honor the Warrants. (See Mariano Tr. at 22:2-24.)

        Even aside from his status as Patriot’s 30(b)(6) witness on issues related to Patriot decision
not to honor the warrants, Mariano had the ability to waive the privilege on behalf of Patriot given
his status at the time of his deposition as an officer, director, and owner of a majority of Patriot
stock. (See Mariano Tr. at 35:2-3.) In Commmodity Futures Trading Comm’n v. Weintraub, the
United States Supreme Court confirmed that, “for solvent corporations, the power to waive the
corporate attorney-client privilege rests with the corporation’s management and is normally
exercised by its officers and directors.” 471 U.S. 343, 348 (1985). “As an inanimate entity, a
corporation must act through agents.” Id.; cf. U.S. v. Wells Fargo, 2015 WL 3999074, at *2-3
(S.D.N.Y. 2015) (stating that officers and directors can waive corporate privilege but holding that
individual “several levels removed from Wells Fargo’s executive management” could not). The
same principles apply here: at the time of his deposition, Mariano was not a mere employee; he
was the CEO, President, Chairman, and owned a majority of Patriot’s stock. (See Patriot Answer
¶ 2.) In light of this, Mariano was undoubtedly able to effect a waiver on Patriot’s behalf.

       Accordingly, Hudson Bay respectfully requests the Court to order Patriot to produce all
documents responsive to Hudson Bay’s document requests, and permit its prior Board members
to answer questions on this issue. In light of the 60-day discovery period, Hudson Bay further
requests that the Court stay all discovery until this issue is resolved and extend all deadlines as
appropriate.




cc:        All counsel of record (via ECF)
    Case
    Case1:16-cv-02787-GBD-SDA
         1:16-cv-02767-GBD-SDA Document
                               Document211-1
                                        349-1 Filed
                                              Filed07/09/19
                                                    07/03/19 Page
                                                             Page51of
                                                                   of47
                                                                      5




                                     
                           (;+,%,7
                      
                   Case
                   Case1:16-cv-02787-GBD-SDA
                        1:16-cv-02767-GBD-SDA Document
                                              Document211-1
                                                       349-1 Filed
                                                             Filed07/09/19
                                                                   07/03/19 Page
                                                                            Page62of
                                                                                  of47
                                                                                     5

1RZDN%ULDQ 1<




)URP                              7XUQHU6HUULQ 1<
6HQW                              :HGQHVGD\-XQH30
7R                                %RQGL%UDGOH\-
&F                                5RZHQ=DFKDU\ 1< 3DUYLV(OL]DEHWK 1< /LQNHQ3HWHU-+DOO-DVRQ0
6XEMHFW                           5(0DULDQRGLVFRYHU\


ƌĂĚʹ

&ŽůůŽǁŝŶŐƵƉŽŶƚŚĞďĞůŽǁ͕ĐŽƵůĚǇŽƵƉůĞĂƐĞĂĚǀŝƐĞ͗
;ϭͿǁŚĞƚŚĞƌĂŚŝůůǁŝůůƌĞƉƌĞƐĞŶƚWĞƐĐŚ͕ĞůWŝǌǌŽ͕ĂŶĚͬŽƌŽƌĞǇĂŶĚǁŝůůĂĐĐĞƉƚƐĞƌǀŝĐĞŽĨƚŚĞƐƵďƉŽĞŶĂƐǁĞƉƌŽǀŝĚĞĚ
ůĂƐƚǁĞĞŬ͖
;ϮͿǁŚĞƚŚĞƌǇŽƵŶĞĞĚĂƐƵďƉŽĞŶĂĨŽƌƚŚĞĚŽĐƵŵĞŶƚƐƌĞƋƵĞƐƚĞĚďĞůŽǁ͖ĂŶĚ
;ϯͿǁŚĞƚŚĞƌƚŚĞůŝƚŝŐĂƚŝŽŶƚƌƵƐƚĞĞŝŶƚĞŶĚƐƚŽĂƐƐĞƌƚĂŶǇƉƌŝǀŝůĞŐĞŽďũĞĐƚŝŽŶŝŶƌĞƐƉŽŶƐĞƚŽŝŶƋƵŝƌǇŝŶƚŽƚŚĞƌĞĂƐŽŶĨŽƌ
WĂƚƌŝŽƚ͛ƐďƌĞĂĐŚŽĨƚŚĞtĂƌƌĂŶƚƐ͘

'ŝǀĞŶƚŚĞϲϬͲĚĂǇĚŝƐĐŽǀĞƌǇƐĐŚĞĚƵůĞƐĞƚďǇƚŚĞŽƵƌƚ͕ǁĞǁŽƵůĚĂƉƉƌĞĐŝĂƚĞĂƌĞƐƉŽŶƐĞĂƐƐŽŽŶĂƐƉŽƐƐŝďůĞ͘

dŚĂŶŬƐ͕
^ĞƌƌŝŶ

&ƌŽŵ͗dƵƌŶĞƌ͕^ĞƌƌŝŶ;EzͿ
^ĞŶƚ͗&ƌŝĚĂǇ͕DĂǇϯϭ͕ϮϬϭϵϮ͗ϯϭWD
dŽ͗ŽŶĚŝ͕ƌĂĚůĞǇ:͘фďďŽŶĚŝΛĐĂŚŝůů͘ĐŽŵх
Đ͗ZŽǁĞŶ͕ĂĐŚĂƌǇ;EzͿфĂĐŚĂƌǇ͘ZŽǁĞŶΛůǁ͘ĐŽŵх͖WĂƌǀŝƐ͕ůŝǌĂďĞƚŚ;EzͿфůŝǌĂďĞƚŚ͘WĂƌǀŝƐΛůǁ͘ĐŽŵх͖>ŝŶŬĞŶ͕WĞƚĞƌ:͘
фW>ŝŶŬĞŶΛĐĂŚŝůů͘ĐŽŵх͖,Ăůů͕:ĂƐŽŶD͘ф:,ĂůůΛĂŚŝůů͘ĐŽŵх
^ƵďũĞĐƚ͗Z͗DĂƌŝĂŶŽĚŝƐĐŽǀĞƌǇ

ƌĂĚͶ

ƚƚĂĐŚĞĚƉůĞĂƐĞĨŝŶĚĚĞƉŽƐŝƚŝŽŶĂŶĚĚŽĐƵŵĞŶƚƐƵďƉŽĞŶĂƐĨŽƌŚƌŝƐƚŽƉŚĞƌWĞƐĐŚ͕:ĂĐŬĞůWŝǌǌŽ͕ĂŶĚDŝĐŚĂĞů
ŽƌĞǇ͘WůĞĂƐĞůĞƚƵƐŬŶŽǁŝĨǇŽƵǁŝůůĂĐĐĞƉƚƐĞƌǀŝĐĞŽŶƚŚĞŝƌďĞŚĂůĨŽƌǁŚĞƚŚĞƌǁĞǁŝůůŶĞĞĚƚŽĂƌƌĂŶŐĞĨŽƌƉĞƌƐŽŶĂů
ƐĞƌǀŝĐĞ͘/ĨǇŽƵŬŶŽǁŽĨŽƚŚĞƌĐŽƵŶƐĞůƌĞƉƌĞƐĞŶƚŝŶŐƚŚĞŵ͕ƉůĞĂƐĞůĞƚƵƐŬŶŽǁ͕ĂŶĚǁĞĐĂŶĚŝƌĞĐƚƚŚĞƐƵďƉŽĞŶĂƐƚŽƚŚŽƐĞ
ĂƚƚŽƌŶĞǇƐŝŶƐƚĞĂĚ͘

tĞ͛ǀĞƵƐĞĚƉůĂĐĞŚŽůĚĞƌĚĂƚĞƐĨŽƌƚŚĞĚĞƉŽƐŝƚŝŽŶƐďƵƚĂƌĞŚĂƉƉǇƚŽǁŽƌŬǁŝƚŚǇŽƵ;ŽƌƚŚĞŝƌŽƚŚĞƌĐŽƵŶƐĞůͿŽŶƐĐŚĞĚƵůŝŶŐ͕
ĂƐǁĞůůĂƐůŽĐĂƚŝŽŶ͘

dŚĂŶŬƐ͕
^ĞƌƌŝŶ

&ƌŽŵ͗dƵƌŶĞƌ͕^ĞƌƌŝŶ;EzͿ
^ĞŶƚ͗&ƌŝĚĂǇ͕DĂǇϯϭ͕ϮϬϭϵϭϮ͗ϭϲWD
dŽ͗ΖŽŶĚŝ͕ƌĂĚůĞǇ:͘ΖфďďŽŶĚŝΛĐĂŚŝůů͘ĐŽŵх
Đ͗ZŽǁĞŶ͕ĂĐŚĂƌǇ;EzͿфĂĐŚĂƌǇ͘ZŽǁĞŶΛůǁ͘ĐŽŵх͖WĂƌǀŝƐ͕ůŝǌĂďĞƚŚ;EzͿфůŝǌĂďĞƚŚ͘WĂƌǀŝƐΛůǁ͘ĐŽŵх͖Ζ>ŝŶŬĞŶ͕WĞƚĞƌ:͘Ζ
фW>ŝŶŬĞŶΛĐĂŚŝůů͘ĐŽŵх͖Ζ,Ăůů͕:ĂƐŽŶD͘Ζф:,ĂůůΛĂŚŝůů͘ĐŽŵх
^ƵďũĞĐƚ͗Z͗DĂƌŝĂŶŽĚŝƐĐŽǀĞƌǇ

ƌĂĚʹ

                                                              
            Case
            Case1:16-cv-02787-GBD-SDA
                 1:16-cv-02767-GBD-SDA Document
                                       Document211-1
                                                349-1 Filed
                                                      Filed07/09/19
                                                            07/03/19 Page
                                                                     Page73of
                                                                           of47
                                                                              5
tŝƚŚƌĞŐĂƌĚƚŽĚŽĐƵŵĞŶƚƐ͕ǁĞƌĞƋƵĞƐƚƚŚĂƚWĂƚƌŝŽƚƉƌŽĚƵĐĞ͗

    • ƵŶƌĞĚĂĐƚĞĚǀĞƌƐŝŽŶƐŽĨƚŚĞĚŽĐƵŵĞŶƚƐůŝƐƚĞĚŝŶĂƚĞŐŽƌŝĞƐϭ͘ϰ͕Ϯ͕ϯ͕ϲ͕ĂŶĚϳ;ǁŝƚŚĂƚĞƐƐƚĂŵƉƐůŝƐƚĞĚŝŶ
        ƉƉĞŶĚŝĐĞƐϱ͕ϲ͕ϳ͕ϭϬĂŶĚϭϭͿŽĨWĂƚƌŝŽƚ͛ƐZĞĚĂĐƚŝŽŶ>ŽŐ;ĂƚƚĂĐŚĞĚͿƌĞŐĂƌĚŝŶŐ͞ǆĞƌĐŝƐĞEŽƚŝĐĞƐ͕͟͞ZĞŐƵůĂƚŽƌǇ
        &ŝůŝŶŐƐ͕͟͞ƌĂĨƚŽĂƌĚDŝŶƵƚĞƐ͕͟͞ŽŵŵƵŶŝĐĂƚŝŽŶƐŽŶĐĞƌŶŝŶŐZĞŐƵůĂƚŽƌǇ/ŶƋƵŝƌŝĞƐĂŶĚZĞǀŝĞǁƐ͟ĂŶĚƚŚĞ
        ͞&/EZ/ŶǀĞƐƚŝŐĂƚŝŽŶ͖͟ĂŶĚ
        
    • ƚŚĞĚŽĐƵŵĞŶƚƐǁŝƚŚŚĞůĚĂŶĚůŝƐƚĞĚŝŶĂƚĞŐŽƌŝĞƐϭ͘ϰ͕Ϯ͕ϱ͕ĂŶĚϲ;ǁŝƚŚĂƚĞƐƐƚĂŵƉƐůŝƐƚĞĚŝŶƉƉĞŶĚŝĐĞƐϱ͕ϲ͕ϵ͕
        ĂŶĚϭϬͿŽĨWĂƚƌŝŽƚ͛ƐWƌŝǀŝůĞŐĞ>ŽŐ;ĂůƐŽĂƚƚĂĐŚĞĚͿƌĞŐĂƌĚŝŶŐ͞ǆĞƌĐŝƐĞEŽƚŝĐĞƐ͕͟͞ZĞŐƵůĂƚŽƌǇ&ŝůŝŶŐƐ͕͟
        ͞ŽŵŵƵŶŝĐĂƚŝŽŶƐŽŶĐĞƌŶŝŶŐZĞŐƵůĂƚŽƌǇ/ŶƋƵŝƌŝĞƐĂŶĚZĞǀŝĞǁƐ͟ĂŶĚƚŚĞ͞&/EZ/ŶǀĞƐƚŝŐĂƚŝŽŶ͘͟

ĂƐĞĚŽŶƚŚĞĚĞƐĐƌŝƉƚŝŽŶƐŝŶƚŚĞůŽŐƐ͕ƚŚĞƐĞĚŽĐƵŵĞŶƚƐĂƉƉĞĂƌƚŽĨĂůůƐƋƵĂƌĞůǇǁŝƚŚŝŶƚŚĞƐƵďũĞĐƚŽŶǁŚŝĐŚ:ƵĚŐĞĂŶŝĞůƐ
ƌĞͲŽƉĞŶĞĚĚŝƐĐŽǀĞƌǇ͘

WůĞĂƐĞůĞƚƵƐŬŶŽǁŝĨǇŽƵŶĞĞĚƵƐƚŽƐĞŶĚǇŽƵĂĨŽƌŵĂůƐƵďƉŽĞŶĂĨŽƌƚŚĞƐĞĚŽĐƵŵĞŶƚƐ͕ŽƌǁŚĞƚŚĞƌƚŚŝƐĞŵĂŝůƌĞƋƵĞƐƚǁŝůů
ƐƵĨĨŝĐĞ͘

dŚĂŶŬƐ͕
^ĞƌƌŝŶ

&ƌŽŵ͗dƵƌŶĞƌ͕^ĞƌƌŝŶ;EzͿ
^ĞŶƚ͗dŚƵƌƐĚĂǇ͕DĂǇϯϬ͕ϮϬϭϵϭϭ͗ϯϵD
dŽ͗ΖŽŶĚŝ͕ƌĂĚůĞǇ:͘ΖфďďŽŶĚŝΛĐĂŚŝůů͘ĐŽŵх
Đ͗ZŽǁĞŶ͕ĂĐŚĂƌǇ;EzͿфĂĐŚĂƌǇ͘ZŽǁĞŶΛůǁ͘ĐŽŵх͖WĂƌǀŝƐ͕ůŝǌĂďĞƚŚ;EzͿфůŝǌĂďĞƚŚ͘WĂƌǀŝƐΛůǁ͘ĐŽŵх͖>ŝŶŬĞŶ͕WĞƚĞƌ:͘
фW>ŝŶŬĞŶΛĐĂŚŝůů͘ĐŽŵх͖,Ăůů͕:ĂƐŽŶD͘ф:,ĂůůΛĂŚŝůů͘ĐŽŵх
^ƵďũĞĐƚ͗Z͗DĂƌŝĂŶŽĚŝƐĐŽǀĞƌǇ

tĞĐƵƌƌĞŶƚůǇŝŶƚĞŶĚƚŽĚĞƉŽƐĞƚŚĞŝŶĚŝǀŝĚƵĂůƐƉƌĞƐĞŶƚĂƚƚŚĞŽĂƌĚŵĞĞƚŝŶŐ͗

DĂƌŝĂŶŽ
ŚƌŝƐWĞƐĐŚ
:ĂĐŬĞůWŝǌǌŽ
DŝĐŚĂĞůŽƌĞǇ
YƵĞŶƚŝŶ^ŵŝƚŚ
ƵƐƚŝŶ^ŚĂŶĨĞůƚĞƌ

ŐĂŝŶ͕ƚŚĞĚĞƉŽƐŝƚŝŽŶƐǁŽƵůĚĂůůďĞĨŽĐƵƐĞĚŽŶƚŚĞƌĞĂƐŽŶĨŽƌƚŚĞŽĂƌĚ͛ƐĚĞĐŝƐŝŽŶŶŽƚƚŽŚŽŶŽƌƚŚĞǁĂƌƌĂŶƚƐ͘

dŚĂŶŬƐ͕
^ĞƌƌŝŶ


&ƌŽŵ͗ŽŶĚŝ͕ƌĂĚůĞǇ:͘фďďŽŶĚŝΛĐĂŚŝůů͘ĐŽŵх
^ĞŶƚ͗dŚƵƌƐĚĂǇ͕DĂǇϯϬ͕ϮϬϭϵϭϭ͗ϭϰD
dŽ͗dƵƌŶĞƌ͕^ĞƌƌŝŶ;EzͿф^ĞƌƌŝŶ͘dƵƌŶĞƌΛůǁ͘ĐŽŵх
Đ͗ZŽǁĞŶ͕ĂĐŚĂƌǇ;EzͿфĂĐŚĂƌǇ͘ZŽǁĞŶΛůǁ͘ĐŽŵх͖WĂƌǀŝƐ͕ůŝǌĂďĞƚŚ;EzͿфůŝǌĂďĞƚŚ͘WĂƌǀŝƐΛůǁ͘ĐŽŵх͖>ŝŶŬĞŶ͕WĞƚĞƌ:͘
фW>ŝŶŬĞŶΛĐĂŚŝůů͘ĐŽŵх͖,Ăůů͕:ĂƐŽŶD͘ф:,ĂůůΛĂŚŝůů͘ĐŽŵх
^ƵďũĞĐƚ͗ZĞ͗DĂƌŝĂŶŽĚŝƐĐŽǀĞƌǇ

:KRGR\RXZDQWWRGHSRVH"

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                            
             Case
             Case1:16-cv-02787-GBD-SDA
                  1:16-cv-02767-GBD-SDA Document
                                        Document211-1
                                                 349-1 Filed
                                                       Filed07/09/19
                                                             07/03/19 Page
                                                                      Page84of
                                                                            of47
                                                                               5
ƌĂĚůĞǇ:͘ŽŶĚŝͮWĂƌƚŶĞƌ
                         




ĂŚŝůů'ŽƌĚŽŶΘZĞŝŶĚĞů>>W
ϭϵϵϬ<^ƚƌĞĞƚ͕E͘t͕͘^ƵŝƚĞϵϱϬ͕tĂƐŚŝŶŐƚŽŶ͕͘͘ϮϬϬϬϲ
ϴϬWŝŶĞ^ƚƌĞĞƚ͕EĞǁzŽƌŬ͕EzϭϬϬϬϱ
ƚ͗нϭ͘ϮϬϮ͘ϴϲϮ͘ϴϵϭϬͮƚ͗нϭ͘ϮϭϮ͘ϳϬϭ͘ϯϳϭϬͮĨ͗нϭ͘ϴϲϲ͘ϴϯϲ͘ϬϱϬϭͮďďŽŶĚŝΛĐĂŚŝůů͘ĐŽŵ
ǁǁǁ͘ĐĂŚŝůů͘ĐŽŵ

2Q0D\DW$06HUULQ7XUQHU#OZFRP6HUULQ7XUQHU#OZFRP!ZURWH

ƌĂĚʹ

tĞǁŝůůŐĞƚƚŚĞĚŽĐƵŵĞŶƚƌĞƋƵĞƐƚƐƚŽǇŽƵƐŚŽƌƚůǇĂŶĚĂƌĞŚĂƉƉǇƚŽŵĞĞƚĂŶĚĐŽŶĨĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽĂŶǇŝƐƐƵĞƐǇŽƵŚĂǀĞ
ǁŝƚŚƚŚĞŵ͘ƵƚĨŽƌƚŚĞĚĞƉŽƐŝƚŝŽŶƐ͕ǁĞŝŶƚĞŶĚƚŽŝŶƋƵŝƌĞŝŶƚŽƚŚĞƌĞĂƐŽŶĨŽƌƚŚĞŽĂƌĚ͛ƐĚĞĐŝƐŝŽŶŶŽƚƚŽŚŽŶŽƌƚŚĞ
tĂƌƌĂŶƚƐ͕ǁŚŝĐŚŝƐƉƌĞĐŝƐĞůǇǁŚĂƚƚŚĞŽƵƌƚŚĂƐŽƌĚĞƌĞĚĚŝƐĐŽǀĞƌǇƚŽďĞƌĞŽƉĞŶĞĚĨŽƌ͘ƐǇŽƵ͛ƌĞĂǁĂƌĞ͕ƉƌĞǀŝŽƵƐůǇ
WĂƚƌŝŽƚĂŶĚDĂƌŝĂŶŽĐůĂŝŵĞĚƚŚĂƚƚŚĞĚĞĐŝƐŝŽŶǁĂƐďĂƐĞĚŽŶĂƚƚŽƌŶĞǇͲĐůŝĞŶƚĂĚǀŝĐĞĂŶĚďůŽĐŬĞĚĂůůƋƵĞƐƚŝŽŶŝŶŐŝŶƚŽƚŚĞ
ĚĞĐŝƐŝŽŶďĂƐĞĚŽŶƉƌŝǀŝůĞŐĞ͘tĞĚŽŶŽƚǁĂŶƚƚŽƐĐŚĞĚƵůĞĚĞƉŽƐŝƚŝŽŶƐŽŶůǇƚŽŚĂǀĞƚŚĞƐĂŵĞƚŚŝŶŐŚĂƉƉĞŶĂŐĂŝŶ͘/ĨǇŽƵ
ĚŽƉůĂŶƚŽƌĂŝƐĞƚŚĞƐĂŵĞŽďũĞĐƚŝŽŶĂŶĚŝŶƐƚƌƵĐƚǁŝƚŶĞƐƐĞƐŶŽƚƚŽĂŶƐǁĞƌ͕ƚŚĞŶǁĞŶĞĞĚƚŽŬŶŽǁƚŚĂƚĂƐƐŽŽŶĂƐƉŽƐƐŝďůĞ
ƐŽƚŚĂƚǁĞĐĂŶƉƌŽŵƉƚůǇůŝƚŝŐĂƚĞƚŚĞŝƐƐƵĞ͘

dŚĂŶŬƐ͕
^ĞƌƌŝŶ


&ƌŽŵ͗ŽŶĚŝ͕ƌĂĚůĞǇ:͘фďďŽŶĚŝΛĐĂŚŝůů͘ĐŽŵх
^ĞŶƚ͗dŚƵƌƐĚĂǇ͕DĂǇϯϬ͕ϮϬϭϵϭϬ͗ϰϱD
dŽ͗dƵƌŶĞƌ͕^ĞƌƌŝŶ;EzͿф^ĞƌƌŝŶ͘dƵƌŶĞƌΛůǁ͘ĐŽŵх
Đ͗ZŽǁĞŶ͕ĂĐŚĂƌǇ;EzͿфĂĐŚĂƌǇ͘ZŽǁĞŶΛůǁ͘ĐŽŵх͖WĂƌǀŝƐ͕ůŝǌĂďĞƚŚ;EzͿфůŝǌĂďĞƚŚ͘WĂƌǀŝƐΛůǁ͘ĐŽŵх͖>ŝŶŬĞŶ͕WĞƚĞƌ:͘
фW>ŝŶŬĞŶΛĐĂŚŝůů͘ĐŽŵх͖,Ăůů͕:ĂƐŽŶD͘ф:,ĂůůΛĂŚŝůů͘ĐŽŵх
^ƵďũĞĐƚ͗ZĞ͗DĂƌŝĂŶŽĚŝƐĐŽǀĞƌǇ

6HUULQ

:HZLOOLQTXLUHEXW,KDYHGLIILFXOW\XQGHUVWDQGLQJZK\\RXZRXOGWKLQNZHZRXOGDJUHHWRDEODQNHW
VWDWHPHQWZLWKRXWVHHLQJWKHUHTXHVWVDQGWKHVSHFLILFGRFXPHQWVLQTXHVWLRQ,ZRXOGHQYLVLRQZHZRXOGQHHG
WRFRQVLGHURQDFDVHE\FDVHEDVLVEXW,ZLOOGLVFXVVZLWKRXUFOLHQWDQGOHW\RXNQRZ

%HVWUHJDUGV
%UDG

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

ƌĂĚůĞǇ:͘ŽŶĚŝͮWĂƌƚŶĞƌ
                         




ĂŚŝůů'ŽƌĚŽŶΘZĞŝŶĚĞů>>W
ϭϵϵϬ<^ƚƌĞĞƚ͕E͘t͕͘^ƵŝƚĞϵϱϬ͕tĂƐŚŝŶŐƚŽŶ͕͘͘ϮϬϬϬϲ
ϴϬWŝŶĞ^ƚƌĞĞƚ͕EĞǁzŽƌŬ͕EzϭϬϬϬϱ
ƚ͗нϭ͘ϮϬϮ͘ϴϲϮ͘ϴϵϭϬͮƚ͗нϭ͘ϮϭϮ͘ϳϬϭ͘ϯϳϭϬͮĨ͗нϭ͘ϴϲϲ͘ϴϯϲ͘ϬϱϬϭͮďďŽŶĚŝΛĐĂŚŝůů͘ĐŽŵ
ǁǁǁ͘ĐĂŚŝůů͘ĐŽŵ

2Q0D\DW$06HUULQ7XUQHU#OZFRP6HUULQ7XUQHU#OZFRP!ZURWH

ƌĂĚ͕

ƐǇŽƵƉƌŽďĂďůǇŚĂǀĞƐĞĞŶ͕ĞĂƌůŝĞƌƚŚŝƐǁĞĞŬƚŚĞŽƵƌƚƌĞŽƉĞŶĞĚĚŝƐĐŽǀĞƌǇǁŝƚŚƌĞƐƉĞĐƚƚŽ,ƵĚƐŽŶĂǇ͛Ɛ
ƉĞŶĚŝŶŐƚŽƌƚŝŽƵƐŝŶƚĞƌĨĞƌĞŶĐĞĐůĂŝŵĂŐĂŝŶƐƚDĂƌŝĂŶŽ͕ŝŶŽƌĚĞƌƚŽĞŶĂďůĞ,ƵĚƐŽŶĂǇƚŽŽďƚĂŝŶĚŽĐƵŵĞŶƚƐĂŶĚ
                                                               
             Case
             Case1:16-cv-02787-GBD-SDA
                  1:16-cv-02767-GBD-SDA Document
                                        Document211-1
                                                 349-1 Filed
                                                       Filed07/09/19
                                                             07/03/19 Page
                                                                      Page95of
                                                                            of47
                                                                               5
ĚĞƉŽƐĞǁŝƚŶĞƐƐĞƐĐŽŶĐĞƌŶŝŶŐƚŚĞďĂƐŝƐĨŽƌWĂƚƌŝŽƚ͛ƐĚĞĐŝƐŝŽŶŶŽƚƚŽŚŽŶŽƌƚŚĞtĂƌƌĂŶƚƐ͘tĞŝŶƚĞŶĚƚŽƐĞŶĚ
ŽƵƚĚŽĐƵŵĞŶƚĂŶĚĚĞƉŽƐŝƚŝŽŶƐƵďƉŽĞŶĂƐƐŚŽƌƚůǇ͘

tĞǁĂŶƚƚŽĐŽŶĨŝƌŵƚŚĂƚƚŚĞWĂƚƌŝŽƚůŝƚŝŐĂƚŝŽŶƚƌƵƐƚĞĞĚŽĞƐŶŽƚŝŶƚĞŶĚƚŽŽďũĞĐƚƚŽĂŶǇĚŽĐƵŵĞŶƚƐŽƌ
ƚĞƐƚŝŵŽŶǇƐŽƵŐŚƚŽŶƚŚŝƐŝƐƐƵĞŽŶƚŚĞďĂƐŝƐŽĨƉƌŝǀŝůĞŐĞ͘/ĨŝƚĚŽĞƐŝŶƚĞŶĚƚŽŽďũĞĐƚ͕ǁĞǁŝůůŶĞĞĚƚŽůŝƚŝŐĂƚĞƚŚĂƚ
ŝƐƐƵĞƉƌŽŵƉƚůǇ͘

WůĞĂƐĞůĞƚƵƐŬŶŽǁĂƐƐŽŽŶĂƐǇŽƵĂƌĞĂďůĞ͘

dŚĂŶŬƐ͕
^ĞƌƌŝŶ

6HUULQ7XUQHU

/$7+$0 :$7.,16//3
7KLUG$YHQXH
1HZ<RUN1<
'LUHFW'LDO
)D[
(PDLOVHUULQWXUQHU#OZFRP
KWWSZZZOZFRP



BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

7KLVHPDLOPD\FRQWDLQPDWHULDOWKDWLVFRQILGHQWLDOSULYLOHJHGDQGRUDWWRUQH\ZRUNSURGXFWIRUWKHVROHXVHRI
WKHLQWHQGHGUHFLSLHQW$Q\UHYLHZGLVFORVXUHUHOLDQFHRUGLVWULEXWLRQE\RWKHUVRUIRUZDUGLQJZLWKRXWH[SUHVV
SHUPLVVLRQLVVWULFWO\SURKLELWHG,I\RXDUHQRWWKHLQWHQGHGUHFLSLHQWSOHDVHFRQWDFWWKHVHQGHUDQGGHOHWHDOO
FRSLHVLQFOXGLQJDQ\DWWDFKPHQWV

/DWKDP :DWNLQV//3RUDQ\RILWVDIILOLDWHVPD\PRQLWRUHOHFWURQLFFRPPXQLFDWLRQVVHQWRUUHFHLYHGE\RXU
QHWZRUNVLQRUGHUWRSURWHFWRXUEXVLQHVVDQGYHULI\FRPSOLDQFHZLWKRXUSROLFLHVDQGUHOHYDQWOHJDO
UHTXLUHPHQWV$Q\SHUVRQDOLQIRUPDWLRQFRQWDLQHGRUUHIHUUHGWRZLWKLQWKLVHOHFWURQLFFRPPXQLFDWLRQZLOOEH
SURFHVVHGLQDFFRUGDQFHZLWKWKHILUP VSULYDF\QRWLFHVDQG*OREDO3ULYDF\6WDQGDUGVDYDLODEOHDWZZZOZFRP



ΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎ

dŚĞŝŶĨŽƌŵĂƚŝŽŶĐŽŶƚĂŝŶĞĚŝŶƚŚŝƐĞͲŵĂŝůŵĞƐƐĂŐĞŝƐĐŽŶĨŝĚĞŶƚŝĂůĂŶĚŵĂǇďĞƉƌŝǀŝůĞŐĞĚ͘/ĨƚŚĞƌĞĂĚĞƌŽĨƚŚŝƐŵĞƐƐĂŐĞŝƐ
ŶŽƚƚŚĞŝŶƚĞŶĚĞĚƌĞĐŝƉŝĞŶƚ͕ŽƌĂŶĞŵƉůŽǇĞĞŽƌĂŐĞŶƚƌĞƐƉŽŶƐŝďůĞĨŽƌĚĞůŝǀĞƌŝŶŐŝƚƚŽƚŚĞŝŶƚĞŶĚĞĚƌĞĐŝƉŝĞŶƚ͕ǇŽƵĂƌĞ
ŚĞƌĞďǇŶŽƚŝĨŝĞĚƚŚĂƚĂŶǇĚŝƐƐĞŵŝŶĂƚŝŽŶ͕ĚŝƐƚƌŝďƵƚŝŽŶ͕ĐŽƉǇŝŶŐŽƌŽƚŚĞƌƵƐĞŽĨƚŚŝƐĐŽŵŵƵŶŝĐĂƚŝŽŶŝƐƐƚƌŝĐƚůǇƉƌŽŚŝďŝƚĞĚ
ĂŶĚŶŽƉƌŝǀŝůĞŐĞŝƐǁĂŝǀĞĚ͘/ĨǇŽƵďĞůŝĞǀĞǇŽƵŚĂǀĞƌĞĐĞŝǀĞĚƚŚŝƐĐŽŵŵƵŶŝĐĂƚŝŽŶŝŶĞƌƌŽƌ͕ƉůĞĂƐĞŶŽƚŝĨǇƚŚĞƐĞŶĚĞƌ
ŝŵŵĞĚŝĂƚĞůǇďǇƌĞƉůǇŝŶŐƚŽƚŚŝƐĞŵĂŝůĂŶĚƚŚĞŶĚĞůĞƚĞƚŚŝƐĞŵĂŝůĨƌŽŵǇŽƵƌƐǇƐƚĞŵ͘dŚĂŶŬǇŽƵ͘




                                                             
    Case
     Case1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document
                                 Document211-1
                                          349-2 Filed
                                                 Filed07/09/19
                                                       07/03/19 Page
                                                                 Page10
                                                                      1 of 3
                                                                           47




                                        
                             (;+,%,7
                        
                      Case
                       Case1:16-cv-02787-GBD-SDA
                            1:16-cv-02767-GBD-SDA Document
                                                   Document211-1
                                                            349-2 Filed
                                                                   Filed07/09/19
                                                                         07/03/19 Page
                                                                                   Page11
                                                                                        2 of 3
                                                                                             47

1RZDN%ULDQ 1<




)URP                                        /LQNHQ3HWHU-3/LQNHQ#FDKLOOFRP!
6HQW                                        :HGQHVGD\-XQH30
7R                                          5RZHQ=DFKDU\ 1<
&F                                          %RQGL%UDGOH\-7XUQHU6HUULQ 1< 3DUYLV(OL]DEHWK 1<
6XEMHFW                                     5H0DULDQRGLVFRYHU\VXESRHQDGXFHVWHFXP


ĂĐŚ͕

/ĐŽŶĨĞƌƌĞĚǁŝƚŚƚŚĞdƌƵƐƚĞĞ͕ĂŶĚǁĞĂƌĞŶŽƚĂƵƚŚŽƌŝǌĞĚƚŽĂĐĐĞƉƚƐĞƌǀŝĐĞ͘

ĞƐƚ͕
WĞƚĞƌ

^ĞŶƚĨƌŽŵŵǇŝWŚŽŶĞ

ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ

WĞƚĞƌ:͘>ŝŶŬĞŶͮŽƵŶƐĞů        




ĂŚŝůů'ŽƌĚŽŶΘZĞŝŶĚĞů>>W
ϴϬWŝŶĞ^ƚƌĞĞƚ͕EĞǁzŽƌŬ͕EzϭϬϬϬϱ
ƚ͗нϭ͘ϮϭϮ͘ϳϬϭ͘ϯϳϭϱͮĨ͗нϭ͘ϮϭϮ͘ϯϳϴ͘ϰϭϯϳͮƉůŝŶŬĞŶΛĐĂŚŝůů͘ĐŽŵ
ǁǁǁ͘ĐĂŚŝůů͘ĐŽŵ
KŶ:ƵŶϮϱ͕ϮϬϭϵ͕ĂƚϭϮ͗ϯϮD͕ΗĂĐŚĂƌǇ͘ZŽǁĞŶΛůǁ͘ĐŽŵΗфĂĐŚĂƌǇ͘ZŽǁĞŶΛůǁ͘ĐŽŵхǁƌŽƚĞ͗

                   WĞƚĞƌ͕
                   
                   ƚƚĂĐŚĞĚƉůĞĂƐĞĨŝŶĚĂƐƵďƉŽĞŶĂĨŽƌĚŽĐƵŵĞŶƚƐĚŝƌĞĐƚĞĚƚŽWĂƚƌŝŽƚEĂƚŝŽŶĂů͘dŚŝƐƐƵďƉŽĞŶĂĐŽǀĞƌƐƚŚĞ
                   ƐĂŵĞŵĂƚĞƌŝĂůƐƚŚĂƚǁĞƌĞƋƵĞƐƚĞĚŝŶŽƵƌDĂǇϯϭ͕ϮϬϭϵĞŵĂŝůƚŽǇŽƵ;ŝŶǁŚŝĐŚǁĞĂůƐŽĂƐŬĞĚŝĨǇŽƵ
                   ŶĞĞĚĞĚƵƐƚŽƐĞŶĚĂĨŽƌŵĂůƐƵďƉŽĞŶĂͿ͘'ŝǀĞŶƚŚĂƚƚŚĞƐĞƌĞƋƵĞƐƚƐŚĂǀĞďĞĞŶŽƵƚƐƚĂŶĚŝŶŐƐŝŶĐĞƚŚĂƚ
                   ƚŝŵĞ͕ƚŚĞĚĞĂĚůŝŶĞƉƌŽǀŝĚĞĚĨŽƌŝŶƚŚĞƐƵďƉŽĞŶĂŝƐŽŶĞǁĞĞŬ͘tĞĂƐƐƵŵĞǇŽƵǁŝůůĂĐĐĞƉƚƐĞƌǀŝĐĞŽŶ
                   ďĞŚĂůĨŽĨƚŚĞ>ŝƚŝŐĂƚŝŽŶdƌƵƐƚĞĞďƵƚƉůĞĂƐĞĐŽŶĨŝƌŵŝŶǁƌŝƚŝŶŐƚŚĂƚǇŽƵǁŝůůĚŽƐŽ͘
                   
                   dŚĂŶŬƐ͕
                   ĂĐŚ
                   
                   =DFKDU\/5RZHQ
                   
                   /$7+$0 :$7.,16//3
                   7KLUG$YHQXH
                   1HZ<RUN1<
                   'LUHFW'LDO
                   )D[
                   (PDLO]DFKDU\URZHQ#OZFRP
                   KWWSZZZOZFRP
                   
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   
                   7KLVHPDLOPD\FRQWDLQPDWHULDOWKDWLVFRQILGHQWLDOSULYLOHJHGDQGRUDWWRUQH\ZRUNSURGXFWIRU
                   WKHVROHXVHRIWKHLQWHQGHGUHFLSLHQW$Q\UHYLHZGLVFORVXUHUHOLDQFHRUGLVWULEXWLRQE\RWKHUV
                   RUIRUZDUGLQJZLWKRXWH[SUHVVSHUPLVVLRQLVVWULFWO\SURKLELWHG,I\RXDUHQRWWKHLQWHQGHG
                   UHFLSLHQWSOHDVHFRQWDFWWKHVHQGHUDQGGHOHWHDOOFRSLHVLQFOXGLQJDQ\DWWDFKPHQWV
                   
                                                                        
             Case
              Case1:16-cv-02787-GBD-SDA
                   1:16-cv-02767-GBD-SDA Document
                                          Document211-1
                                                   349-2 Filed
                                                          Filed07/09/19
                                                                07/03/19 Page
                                                                          Page12
                                                                               3 of 3
                                                                                    47
         /DWKDP :DWNLQV//3RUDQ\RILWVDIILOLDWHVPD\PRQLWRUHOHFWURQLFFRPPXQLFDWLRQVVHQWRU
         UHFHLYHGE\RXUQHWZRUNVLQRUGHUWRSURWHFWRXUEXVLQHVVDQGYHULI\FRPSOLDQFHZLWKRXUSROLFLHV
         DQGUHOHYDQWOHJDOUHTXLUHPHQWV$Q\SHUVRQDOLQIRUPDWLRQFRQWDLQHGRUUHIHUUHGWRZLWKLQWKLV
         HOHFWURQLFFRPPXQLFDWLRQZLOOEHSURFHVVHGLQDFFRUGDQFHZLWKWKHILUP VSULYDF\QRWLFHVDQG
         *OREDO3ULYDF\6WDQGDUGVDYDLODEOHDWZZZOZFRP
         3DWULRW6XESRHQD'XFHV7HFXPSGIVHFXUH!



ΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎΎ

dŚĞŝŶĨŽƌŵĂƚŝŽŶĐŽŶƚĂŝŶĞĚŝŶƚŚŝƐĞͲŵĂŝůŵĞƐƐĂŐĞŝƐĐŽŶĨŝĚĞŶƚŝĂůĂŶĚŵĂǇďĞƉƌŝǀŝůĞŐĞĚ͘/ĨƚŚĞƌĞĂĚĞƌŽĨƚŚŝƐŵĞƐƐĂŐĞŝƐ
ŶŽƚƚŚĞŝŶƚĞŶĚĞĚƌĞĐŝƉŝĞŶƚ͕ŽƌĂŶĞŵƉůŽǇĞĞŽƌĂŐĞŶƚƌĞƐƉŽŶƐŝďůĞĨŽƌĚĞůŝǀĞƌŝŶŐŝƚƚŽƚŚĞŝŶƚĞŶĚĞĚƌĞĐŝƉŝĞŶƚ͕ǇŽƵĂƌĞ
ŚĞƌĞďǇŶŽƚŝĨŝĞĚƚŚĂƚĂŶǇĚŝƐƐĞŵŝŶĂƚŝŽŶ͕ĚŝƐƚƌŝďƵƚŝŽŶ͕ĐŽƉǇŝŶŐŽƌŽƚŚĞƌƵƐĞŽĨƚŚŝƐĐŽŵŵƵŶŝĐĂƚŝŽŶŝƐƐƚƌŝĐƚůǇƉƌŽŚŝďŝƚĞĚ
ĂŶĚŶŽƉƌŝǀŝůĞŐĞŝƐǁĂŝǀĞĚ͘/ĨǇŽƵďĞůŝĞǀĞǇŽƵŚĂǀĞƌĞĐĞŝǀĞĚƚŚŝƐĐŽŵŵƵŶŝĐĂƚŝŽŶŝŶĞƌƌŽƌ͕ƉůĞĂƐĞŶŽƚŝĨǇƚŚĞƐĞŶĚĞƌ
ŝŵŵĞĚŝĂƚĞůǇďǇƌĞƉůǇŝŶŐƚŽƚŚŝƐĞŵĂŝůĂŶĚƚŚĞŶĚĞůĞƚĞƚŚŝƐĞŵĂŝůĨƌŽŵǇŽƵƌƐǇƐƚĞŵ͘dŚĂŶŬǇŽƵ͘




                                                             
Case
Case1:16-cv-02787-GBD-SDA
     1:16-cv-02767-GBD-SDA Document
                           Document211-1
                                    349-3 Filed
                                          Filed07/09/19
                                                07/03/19 Page
                                                         Page13
                                                              1 of
                                                                of28
                                                                   47




                                  
                       (;+,%,7
                                                        
     Case
     Case1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document
                                Document211-1
                                         349-3 Filed
                                               Filed07/09/19
                                                     07/03/19 Page
                                                              Page14
                                                                   2 of
                                                                     of28
                                                                        47



                                                                  Page 1

1
2       UNITED STATES DISTRICT COURT
3       SOUTHERN DISTRICT OF NEW YORK
4       --------------------------------------
5       HUDSON BAY MASTER FUND LTD.,
6               Plaintiff,
                                 16 Civ. 02767
7           - against-           (GBD)(RLE)
8       PATRIOT NATIONAL, INC. and
        STEVEN M. MARIANO,
9
                    Defendants.
10
               -and-
11
        AMERICAN STOCK TRANSFER & TRUST
12      COMPANY, LLC as Transfer Agent to
        Defendant Patriot National, Inc.,
13
                Nominal Defendant.
14      --------------------------------------
        CVI INVESTMENTS INC.,
15
                    Plaintiff,
16                                                 16 Civ. 2787
               -against-                          (GBD)(RLE)
17
        PATRIOT NATIONAL, INC.,
18
                Defendant.
19      --------------------------------------
20                       CONFIDENTIAL
21                 VIDEOTAPED DEPOSITION OF
22                      STEVEN MARIANO
23                       June 13, 2017
24                         9:03 a.m.
25

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                 
     Case
     Case1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document
                                Document211-1
                                         349-3 Filed
                                               Filed07/09/19
                                                     07/03/19 Page
                                                              Page15
                                                                   3 of
                                                                     of28
                                                                        47



                                                                 Page 20

1                   CONFIDENTIAL - S. MARIANO
2              Q.      Over time, did Patriot National
3       gain clients other than GIC?
4              A.      It did.
5              Q.      In or about 2014, moving ahead,
6       was GIC the majority of Patriot National's
7       business?
8              A.      It was.
9              Q.      I think we have seen the number
10      60 percent.         Does that ring right to you?
11             A.      That sounds pretty close.
12                     (Brief interruption.)
13             Q.      Can you tell me who some of the
14      other clients were of Patriot National
15      besides GIC?
16             A.      Sure.      Zurich Insurance Company,
17      Scottsdale Insurance Company, Ullico
18      Casualty Insurance Company.
19                     Who else?          American Insurance
20      Group, AIG.
21             Q.      In the 2015 time period, do you
22      know how much in revenue GIC provided to
23      Patriot National?
24             A.      In 2015?
25             Q.      2015.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                 
     Case
     Case1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document
                                Document211-1
                                         349-3 Filed
                                               Filed07/09/19
                                                     07/03/19 Page
                                                              Page16
                                                                   4 of
                                                                     of28
                                                                        47



                                                                 Page 21

1                   CONFIDENTIAL - S. MARIANO
2              A.      I believe it to be somewhere
3       around 50 to 60 percent.
4              Q.      Do you have a number?
5              A.      I don't have a number off the
6       top of my head, no.
7              Q.      If we looked at the total
8       revenues of Patriot National and applied
9       the number 50 to 60 percent, we would come
10      up with the numbers?
11             A.      Yes.     I think it is in the
12      public documents.
13             Q.      That is fine.
14                     (So marked for identification as
15             Mariano Exhibit 1.)
16             Q.      Mr. Mariano, I have placed in
17      front of you what is entitled, "Notice of
18      30(b)(6) deposition of Patriot National
19      Inc. by Plaintiffs Hudson Bay Master Fund
20      Limited and CVI Investments, Inc.                     I will
21      ask you if you have seen that before.
22             A.      Yes.
23             Q.      Did you see it in connection
24      with preparing for this deposition?
25             A.      Yes.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                 
     Case
     Case1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document
                                Document211-1
                                         349-3 Filed
                                               Filed07/09/19
                                                     07/03/19 Page
                                                              Page17
                                                                   5 of
                                                                     of28
                                                                        47



                                                                 Page 22

1                   CONFIDENTIAL - S. MARIANO
2              Q.      Your counsel has advised us that
3       you are prepared to testify on behalf of
4       Patriot National on the items beginning on
5       page 6 that are marked number 1, number 5,
6       number 6, number 7, number 10, number
7       11 --
8              A.      Okay if I write?
9              Q.      Absolutely.
10             A.      1?
11             Q.      I will go back over it again.
12      1, 5, 6, 7, 10, 11, 12 and 13.                      Is that
13      accurate?
14             A.      Let me read through them.
15             Q.      Sure.      Let me rephrase it.
16                     As I understand it, you are here
17      to testify not only on behalf of yourself,
18      but on behalf of Patriot National on those
19      subjects?
20             A.      Let me read and make sure that
21      is accurate.
22             Q.      Fine.
23                     (Pause.)
24             A.      Yes, that's accurate.
25             Q.      Did you do anything to prepare

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
     Case
     Case1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document
                                Document211-1
                                         349-3 Filed
                                               Filed07/09/19
                                                     07/03/19 Page
                                                              Page18
                                                                   6 of
                                                                     of28
                                                                        47



                                                                 Page 23

1                   CONFIDENTIAL - S. MARIANO
2       to testify on those subjects?
3                      MR. BONDI:           I caution the
4              witness, you can say yes, but I don't
5              want you to get into any specific
6              preparation that you did with counsel.
7              Q.      Mr. Mariano, so you
8       understand -- and counsel on all sides
9       have been pretty courteous about this --
10      if any of my questions intrude on what
11      your counsel perceives to be the
12      attorney-client privilege, I am sure they
13      will say so and then give you instructions
14      on how to answer.
15             A.      Okay.
16             Q.      The question now is a yes or no
17      question.        Did you do anything to prepare
18      in order to answer the questions that
19      relate to the subjects --
20             A.      Yes, I was here yesterday.
21             Q.      Can you tell me what you did?
22                     MR. BONDI:           Mr. Mariano, I just
23             caution you, I don't want you to
24             reveal any discussions you had with
25             counsel, but you can say generally

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                 
     Case
     Case1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document
                                Document211-1
                                         349-3 Filed
                                               Filed07/09/19
                                                     07/03/19 Page
                                                              Page19
                                                                   7 of
                                                                     of28
                                                                        47



                                                                 Page 24

1                   CONFIDENTIAL - S. MARIANO
2              that you met with counsel.
3              A.      Yes.     I met with counsel
4       yesterday.
5              Q.      Other than meeting with counsel,
6       did you do anything else to prepare to
7       answer these subjects?
8              A.      No.
9              Q.      In preparation for this
10      deposition, have you met with counsel?
11             A.      Yes.
12             Q.      How many times?
13             A.      Twice.
14             Q.      Was the most recent time
15      yesterday?
16             A.      Yes, sir.
17             Q.      What was the prior time?
18             A.      A week or two back.
19             Q.      When you say you met with
20      counsel, do you mean the Cahill firm?                       Do
21      you mean Mr. Wilson?                Do you mean somebody
22      else?
23             A.      All counsel.
24             Q.      So Mr. Wilson was present?
25             A.      Yes, sir.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                 
     Case
     Case1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document
                                Document211-1
                                         349-3 Filed
                                               Filed07/09/19
                                                     07/03/19 Page
                                                              Page20
                                                                   8 of
                                                                     of28
                                                                        47



                                                                 Page 94

1                   CONFIDENTIAL - S. MARIANO
2              A.      I am.
3              Q.      Patriot National declined to
4       honor those; isn't that right?
5              A.      That is correct.
6              Q.      Can you tell me why?
7                      MR. BONDI:           Object to the form.
8              Calls for information protected by the
9              attorney-client privilege.
10                     Mr. Mariano, I do not want you
11             to answer if it involves -- if that
12             decision was in any way shaped on
13             advice of counsel.
14             A.      I can't answer that question,
15      per advice of counsel.
16             Q.      Let's probe that for just a
17      minute because I think it's fairly
18      important.
19                     Prior to consulting counsel, had
20      you determined whether or not you were
21      going to honor any exercise of warrants by
22      CVII?
23             A.      The conversation of whether I
24      was going to, or the company, or both?
25             Q.      The company.             Let's start with

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                 
     Case
     Case1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document
                                Document211-1
                                         349-3 Filed
                                               Filed07/09/19
                                                     07/03/19 Page
                                                              Page21
                                                                   9 of
                                                                     of28
                                                                        47



                                                                 Page 95

1                   CONFIDENTIAL - S. MARIANO
2       that.
3              A.       The company had several
4       conversations with its attorneys, the
5       board of directors, and discussed it.
6              Q.       What I am asking is prior to
7       talking to lawyers.
8              A.       No.
9                       MR. BONDI:          Mr. Mariano --
10             sorry.     He answered.              I was trying to
11             help.
12             A.       No.
13             Q.       Is it your testimony that the
14      decision to not honor the warrants is
15      based on legal advice?
16                      MR. BONDI:          Mr. Mariano, if you
17             have an independent understanding of
18             the decision -- strike that.
19                      If there was a decision that was
20             made that was outside the advice of
21             counsel, you can answer that.                  But I
22             don't want you to answer that question
23             if in answering that it implicates
24             that counsel was -- the advice of
25             counsel.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                 
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 22
                                                                   10 of 47
                                                                         28



                                                                 Page 96

1                   CONFIDENTIAL - S. MARIANO
2              Q.      All I want to know is a yes or
3       no answer.         That is exactly what you are
4       trying to get at, I think.
5              A.      Repeat the question.
6              Q.      What I would like to know,
7       Mr. Mariano, is, is there any basis for
8       your decision other than -- not to honor
9       the warrants -- other than the advice of
10      counsel?
11                     MR. WILSON:            "Your" being
12             Patriot National?
13                     MR. GOLDBERGER:                Patriot
14             National.
15             A.      Other than the advice of
16      counsel, no.
17             Q.      Mr. Mariano, is there any basis
18      for your decision personally not to honor
19      the warrants other than the advice of
20      counsel?
21             A.      No.
22             Q.      So the record is absolutely
23      clear, so we have it on the record -- let
24      me ask counsel.
25                     MR. GOLDBERGER:                If I ask him

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 23
                                                                   11 of 47
                                                                         28



                                                                 Page 97

1                   CONFIDENTIAL - S. MARIANO
2              what the advice of counsel was, I
3              assume you will instruct him not to
4              answer?
5                      MR. BONDI:           That's correct.
6                      MR. GOLDBERGER:                John?
7                      MR. WILSON:            That's correct.
8                      MR. GOLDBERGER:                I don't want to
9              waste a lot of time doing that.
10             Q.      And you would follow that
11      instruction.          Is that right?
12             A.      Most likely.
13             Q.      Mr. Mariano, would you look at
14      Exhibit 1 for a minute?                   I just want to
15      direct your attention to topic number 13
16      on page 8, which reads, "The reasons for
17      Patriot's refusal to issue shares to
18      investors pursuant to the warrants."
19                     Do I understand your testimony
20      to be that in response to that question
21      the answer is "advice of counsel"?
22                     MR. BONDI:           I will instruct the
23             witness not to answer.
24             Mr. Goldberger, we have served
25             objections with respect to number 13.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 24
                                                                   12 of 47
                                                                         28



                                                                 Page 98

1                   CONFIDENTIAL - S. MARIANO
2              Mr. Mariano is unable to answer that
3              question without revealing discussions
4              with counsel.          You have got all of the
5              testimony that we are offering on
6              number 13.
7                      MR. GOLDBERGER:                Okay.   Fair
8              enough.       I just wanted to make that
9              record, Brad.          Thank you.
10                     (So marked for identification as
11             Mariano Exhibit 11.)
12             Q.      Mr. Mariano, I am showing you
13      documents that bear the Bates numbers
14      PNCGR 00013822 through 23.                      They appear to
15      be a series of emails.                  My first question
16      is going to be, have you seen these
17      before?
18             A.      No.
19             Q.      Do you have any reason to
20      believe that the email that appears to be
21      from Mr. Pesch to you was not received by
22      you?
23             A.      No reason to believe that, no.
24             Q.      Do you see Mr. Pesch writes to
25      you, on December 10th, at 8:37 p.m., among

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 25
                                                                   13 of 47
                                                                         28



                                                                   Page 101

1                   CONFIDENTIAL - S. MARIANO
2                      MR. GOLDBERGER:                That is fair on
3              privilege.
4                      THE VIDEOGRAPHER:                    Going off the
5              record at approximately 11:15.
6                      (Recess.)
7                      THE VIDEOGRAPHER:                    The time now
8              is approximately 11:18.                      We are back
9              on the record.
10             Q.      Mr. Mariano, your counsel
11      suggested that I ask you what was conveyed
12      in the conversation that made you think
13      you had little negotiating room.
14             A.      Yes.
15             Q.      And what was it?
16             A.      This was conversations that were
17      going on between me and Simpson, and so
18      what I was stating here was based upon my
19      conversations with the people at Simpson.
20             Q.      I see.       Who at Simpson, by the
21      way?
22             A.      There were several people.                    Gary
23      Horowitz, Lesley Peng and two or three
24      other people that were involved there.
25             Q.      Did you talk to one or the other

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 26
                                                                   14 of 47
                                                                         28



                                                                Page 102

1                   CONFIDENTIAL - S. MARIANO
2       principally?
3              A.      No.     All four or five of them.
4              Q.      During this time frame, were you
5       talking to them on a fairly regular basis?
6              A.      No.     I wasn't, no.
7              Q.      How frequently would you say you
8       were talking to Simpson?
9              A.      During this period,
10      December 10th to December 13th, probably
11      two or three times.
12             Q.      Did you ever ask anyone to fully
13      explain the terms of the Series B
14      warrants?        And I am now not asking you
15      what was discussed.               I am just asking if
16      you had the discussion.
17             A.      Was there a discussion --
18             Q.      Before December 13th that you
19      were party to regarding what the Series B
20      warrants meant.
21             A.      No.     Not specifically, no.
22             Q.      How about generally?
23             A.      Generally, yes.
24             Q.      With whom?
25             A.      With counsel.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 27
                                                                   15 of 47
                                                                         28



                                                                Page 103

1                   CONFIDENTIAL - S. MARIANO
2              Q.      Which counsel?
3              A.      Simpson.
4                      MR. GOLDBERGER:                Again, I assume
5              if I ask what the conversation was,
6              you will direct not to answer.
7              Correct?
8                      MR. BONDI:           Correct.
9                      MR. WILSON:            That is correct.
10             Q.      And you will follow that
11      instruction?
12             A.      Yes, sir.
13             Q.      Did you have any discussion in
14      that time frame whether shares of your
15      stock would be borrowed -- strike that.
16                     Did you have any discussion in
17      that time frame with anyone about whether
18      shares of Patriot National could be
19      borrowed in the time frame of December 1st
20      through December 13th?
21             A.      I don't recall that
22      conversation; no.
23             Q.      Did you have any discussion with
24      anyone between December 1st and
25      December 13th about whether shares of

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 28
                                                                   16 of 47
                                                                         28



                                                                   Page 104

1                   CONFIDENTIAL - S. MARIANO
2       Patriot National stock could be sold short
3       by the investors after the deal closed?
4                      MR. BONDI:           Mr. Goldberger, if
5              you are going to sort of piecemeal go
6              through, you are essentially getting
7              to the advice itself.
8                      MR. GOLDBERGER:                I am not, Brad.
9                      MR. BONDI:           If you say, "If you
10             had a discussion about this," "Have
11             you had discussion about this" -- I
12             was waiting to see where you are going
13             with this, but I just want to make the
14             record clear that I am going to
15             intervene here if it continues to be
16             piecemeal of "Did you have a
17             discussion about this?                   Did you have a
18             discussion about this?"                      That
19             essentially is revealing the mental
20             impressions of counsel and the advice
21             that was given by counsel to
22             Mr. Mariano.
23                     I don't know where you are going
24             with this, and I just wanted to
25             caution on this particular line.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 29
                                                                   17 of 47
                                                                         28



                                                                 Page 105

1                   CONFIDENTIAL - S. MARIANO
2                      MR. GOLDBERGER:                Brad, I am not
3              asking him to tell me what he said.                         I
4              am fully entitled to know whether he
5              had discussions about a subject,
6              period.      That is not getting to advice
7              of counsel.
8                      There are key issues in this
9              case.     I am going to ask him whether
10             or not he had discussions about them.
11             If you want to instruct him not to
12             answer, that is your privilege.                     We
13             will fight it out later.                     I will not
14             clutter the record with the debate.
15             Let's keep going.              If you want to
16             instruct him, instruct him.
17             A.      Can you repeat the question?
18             Q.      Sure.      Did you have any
19      discussion with anyone between
20      December 1st and December 13th about
21      whether shares of Patriot National stock
22      could be sold short by the investors after
23      the deal closed?
24             A.      Yes.
25             Q.      With whom?

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                     
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 30
                                                                   18 of 47
                                                                         28



                                                                Page 106

1                   CONFIDENTIAL - S. MARIANO
2              A.      With counsel.              Simpson.
3              Q.      Do you know who at Simpson?
4              A.      Several people along the line.
5              Q.      Again, what was that discussion?
6                      MR. WILSON:            Objection.
7              Instruct him not to answer.
8              Q.      I assume you will follow that
9       instruction?
10             A.      Yes, sir.
11             Q.      Mr. Mariano, did you have any
12      discussion with J.P. Morgan about the
13      subject of whether shares of Patriot
14      National stock could be sold short by
15      investors after the deal closed?
16             A.      After the deal closed?
17             Q.      My question is whether the
18      discussion took place between December 1st
19      and December 13th about whether shares
20      could be sold after the deal closed.
21             A.      I don't recall any conversation
22      specifically with J.P. Morgan, no.
23             Q.      Do you recall any generally?
24             A.      No.
25             Q.      Did you have any discussions

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 31
                                                                   19 of 47
                                                                         28



                                                                   Page 107

1                   CONFIDENTIAL - S. MARIANO
2       with J.P. Morgan about whether shares of
3       stock could be borrowed by the investors
4       between December 1st and December 13th in
5       the time period December 1st through
6       December 13th?
7              A.      Not that I recall at all.
8              Q.      Other than your counsel, did you
9       have any discussions about borrowing or
10      shorting stock with respect to the
11      December 13th agreement before it was
12      signed?
13             A.      I don't believe so.
14                     MR. GOLDBERGER:                Let's take a
15             five-minute break.
16                     THE VIDEOGRAPHER:                    The time now
17             is approximately 11:25.                      We are going
18             off the record.            This is the end of
19             media 2.
20                     (Recess.)
21                     THE VIDEOGRAPHER:                    The time now
22             is approximately 11:45.                      We are back
23             on the record.           This is the beginning
24             of media 3.
25             Q.      Mr. Mariano, once you learned

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 32
                                                                   20 of 47
                                                                         28



                                                                Page 108

1                   CONFIDENTIAL - S. MARIANO
2       that the transaction was not going to be
3       exactly as you had first heard it -- that
4       is, that there was not going to be just a
5       sale of shares at a small discount but
6       that there would be added benefits to the
7       investors like warrants, did that cause
8       you any concern?
9                      MR. BONDI:           Object to the form.
10             A.      Not specifically.
11             Q.      Generally?
12             A.      There was -- yes, there is
13      always concern when there is warrants.
14      There is always concern about what they
15      look like and how they appear.                      But in
16      general, yes, concern.                  Specifically, no.
17             Q.      What were your general concerns?
18             A.      My general concern was we had
19      really never done, or as a public company,
20      issued warrants.
21             Q.      Did you do anything to alleviate
22      your concerns?
23             A.      Explain what you are asking.
24             Q.      You said you had general
25      concerns about the warrants and you said,

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 33
                                                                   21 of 47
                                                                         28



                                                                Page 187

1                   CONFIDENTIAL - S. MARIANO
2       of which you were a part, with Citadel,
3       concerning any impropriety done prior to
4       deal close, regardless of who else was
5       present?
6              A.      No.     There was speculation from
7       Citadel --
8                      MR. BONDI:           Mr. Mariano, listen
9              to the question.             I don't think that
10             is what he asked.
11                     THE WITNESS:             I am sorry.
12             Q.      We'll get there in a minute.
13      The beginning of the question is, did you
14      have any conversations with Citadel in
15      which they expressed a view as to whether
16      there was any impropriety done prior to
17      deal close?
18             A.      Yes.
19             Q.      With whom did you have that
20      conversation?
21             A.      Rory Murphy.
22             Q.      What did he say?
23             A.      He thought that there was
24      impropriety somewhere done for the stock
25      to go down that low.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 34
                                                                   22 of 47
                                                                         28



                                                                   Page 188

1                   CONFIDENTIAL - S. MARIANO
2              Q.      Did he say what the impropriety
3       was?
4              A.      No.
5              Q.      Do you know if Citadel's legal
6       counsel spoke to Simpson Thacher about the
7       subject of any impropriety?
8              A.      I do not know.               I know they
9       talked, but I do not know that the -- what
10      they conversed about.
11             Q.      But you do believe that Simpson
12      and Citadel talked?
13             A.      I believe so.
14             Q.      Citadel's lawyer, that is?
15             A.      Citadel's lawyers.                   Yes.
16             Q.      How do you know that?
17             A.      Just based upon the
18      conversations that occurred between Pesch,
19      Simpson and what I understand to be Rory
20      and his legal group.
21             Q.      I understand.
22             A.      I was not on the calls, so I
23      cannot express whether they talked
24      about -- whatever they talked about.                         I
25      have no idea.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 35
                                                                   23 of 47
                                                                         28



                                                                Page 189

1                   CONFIDENTIAL - S. MARIANO
2              Q.      That was my next question.                   Do
3       you know what that conversation consisted
4       of?
5              A.      No.
6              Q.      Then you write on the next page,
7       "Short sale or holding of shares to short
8       before the deal closed was barred in the
9       contract."         Do you see that?
10             A.      What page is that?
11             Q.      Very top, 7947.
12             A.      Yes.
13             Q.      That is you talking to
14      Mr. Murphy.          Is that correct?
15             A.      I believe so.
16             Q.      What is your basis for that
17      statement?
18             A.      Legal conversations with our
19      attorneys.
20             Q.      Let's start with something
21      simple.       You didn't make that statement
22      based on reading the contract yourself,
23      did you?
24             A.      No.
25             Q.      What did your attorneys tell you

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 36
                                                                   24 of 47
                                                                         28



                                                                  Page 190

1                   CONFIDENTIAL - S. MARIANO
2       about that subject?
3                       MR. WILSON:           Objection.
4                       MR. BONDI:          Objection.           That
5              calls for attorney-client privileged
6              information.         The statement that
7              Mr. Mariano is making in an email is a
8              position that has also been asserted
9              in this litigation.                The fact of
10             asserting a position does not mean
11             that the substance of the legal advice
12             behind that position is discoverable.
13                      So, the advice that Mr. Mariano
14             would have received from counsel is
15             privileged information.                      The position
16             that he is taking here is not
17             privileged.        We produced it in an
18             email.      But beyond the support for the
19             discussion, the legal advice that led
20             to this position here is going to be
21             privileged.
22                      MR. GOLDBERGER:               For the
23             record -- and I am not going to get in
24             an argument with you because I assume
25             you are going to instruct him not to

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                     
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 37
                                                                   25 of 47
                                                                         28



                                                                Page 191

1                   CONFIDENTIAL - S. MARIANO
2              answer.      But for the record, when
3              someone consults counsel for the
4              purpose of disclosing to an outside
5              party a position, that conversation is
6              not intended, nor is it confidential
7              and, therefore, there is no
8              attorney-client privilege.
9                      We are not going to resolve this
10             debate here.         I just wanted you to
11             understand my position.
12                     MR. BONDI:           And we disagree with
13             that position.
14                     MR. GOLDBERGER:                That is fine.
15                     MR. BONDI:           We agree with you
16             that we won't be able to resolve it
17             here, but disagree with the legal
18             position.
19             Q.      I assume you will follow your
20      counsel's instruction?
21             A.      Yes.      The only thing I would
22      say, if you look at the second statement,
23      "Legal chat should happen before I land."
24      That means legal counsel should be talking
25      to each other, not me, not Rory, should be

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 38
                                                                   26 of 47
                                                                         28



                                                                Page 192

1                   CONFIDENTIAL - S. MARIANO
2       talking to each other as I mentioned
3       earlier.       Other than that...
4              Q.      Then you say, "Decision will not
5       be made until we have evaluated everything
6       to of the fullest extent."                      Do you see?
7              A.      Yes.
8              Q.      What did that mean?
9              A.      Don't know.
10                     That could have meant a lot of
11      things at that moment.
12             Q.      Then you write, "Love to get
13      your thoughts on what you would like to
14      see happen regarding deal terms."
15                     Do you see that?
16             A.      Yes.
17             Q.      Do you know what that means?
18             A.      Yes.
19             Q.      What does it mean?
20             A.      It means that -- I believe this
21      was between the 17th and 20th -- 21st or
22      somewhere in that range.
23             Q.      I can tell you it is the 21st.
24             A.      So the conversation at that
25      point was, if we were not able to rescind

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 39
                                                                   27 of 47
                                                                         28



                                                                Page 193

1                   CONFIDENTIAL - S. MARIANO
2       the whole transaction we were doing
3       something that we could to get all the
4       other investors out of this transaction
5       because we had no idea what had just
6       happened to us.           So asking one of our
7       major investors what did they want to see
8       happen was basically what we were looking
9       at.
10             Q.      Then you write, "I believe you
11      guys are still over the wall at this point
12      and this communication is fine."
13                     Then you have a question,
14      "Chris?"
15             A.      Questioning legal counsel on
16      whether that conversation was true or
17      false.
18             Q.      What did you mean by "you guys
19      are still over the wall"?
20             A.      At that time, believing that
21      Citadel had been over the wall and had
22      signed an NDA.
23             Q.      That is what I was going to ask.
24      Do you mean by over the wall that they had
25      signed an NDA?

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
     Case 1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document 211-1
                                         349-3 Filed 07/09/19
                                                     07/03/19 Page 40
                                                                   28 of 47
                                                                         28



                                                                Page 314

1
2                             CERTIFICATION
3
4
5            I, DEBRA STEVENS, a Notary Public for
6       and within the State of New York, do
7       hereby certify:
8            That the witness whose testimony as
9       herein set forth, was duly sworn by me;
10      and that the within transcript is a true
11      record of the testimony given by said
12      witness.
13           I further certify that I am not
14      related to any of the parties to this
15      action by blood or marriage, and that I am
16      in no way interested in the outcome of
17      this matter.
18           IN WITNESS WHEREOF, I have hereunto
19      set my hand this 14th day of June, 2017.
20
                <%Signature%>
21           _______________________
22                    DEBRA STEVENS
23
24                             *            *           *
25

                                   9HULWH[W/HJDO6ROXWLRQV
                         ZZZYHULWH[WFRP                
    Case
     Case1:16-cv-02787-GBD-SDA
          1:16-cv-02767-GBD-SDA Document
                                 Document211-1
                                          349-4 Filed
                                                 Filed07/09/19
                                                       07/03/19 Page
                                                                 Page41
                                                                      1 of 7
                                                                           47




                             (;+,%,7
                        
                   Case
                    Case1:16-cv-02787-GBD-SDA
                         1:16-cv-02767-GBD-SDA Document
                                                Document211-1
                                                         349-4 Filed
                                                                Filed07/09/19
                                                                      07/03/19 Page
                                                                                Page42
                                                                                     2 of 7
                                                                                          47

1RZDN%ULDQ 1<




)URP                                %RQGL%UDGOH\-EERQGL#FDKLOOFRP!
6HQW                                :HGQHVGD\-XQH$0
7R                                  1LFKROVRQ0LFKHOOH '&
&F                                  0LQW]$GDP6.UDELOO/#EDOODUGVSDKUFRP&ODUN&KULVWRSKHU 1< 
                                     3HHUFH0#EDOODUGVSDKUFRP*ROGEHUJHU0#EDOODUGVSDKUFRP&DODEUHVH&RUH\ 1< 
                                     GEHUJHU#DEYFRP2ZHQ'DYLG.DYDOHU7KRPDV-7RUUHV,YDQ:HLQVWHLQ(ULF
                                     MZLOVRQ#EURDGDQGFDVVHOFRPHNROPDQVEHUJHU#EURDGDQGFDVVHOFRP
                                     PJRPEHUJ#EURDGDQGFDVVHOFRP:0DKHU#:0'/$:FRP
                                     JPDKIRRG#EURDGDQGFDVVHOFRP$%LDOHN#:0'/$:&207XUQHU6HUULQ 1< 
                                     *HUVKHO%#EDOODUGVSDKUFRP.XQ]-#EDOODUGVSDKUFRP.DWVLII7#EDOODUGVSDKUFRP
                                     :KHDWOH\0LFKDHO+DOO-DVRQ0/LQNHQ3HWHU-
6XEMHFW                             5H+XGVRQ%D\0DVWHU)XQG/WGY3DWULRW1DWLRQDO,QFHWDO1RFY
                                      6'1< &9,,QYHVWPHQWV,QFY3DWULRW1DWLRQDO,QF1RFY 6'1<


ŽƵŶƐĞů͕

WůĞĂƐĞďĞĂĚǀŝƐĞĚƚŚĂƚ͕ƉƵƌƐƵĂŶƚƚŽ,ƵĚƐŽŶĂǇDĂƐƚĞƌ&ƵŶĚ>ƚĚ͘ĂŶĚs//ŶǀĞƐƚŵĞŶƚƐ͕/ŶĐ͘ΖƐEŽƚŝĐĞŽĨϯϬ;ďͿ;ϲͿ
ĞƉŽƐŝƚŝŽŶŽĨWĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ;ΗWĂƚƌŝŽƚEĂƚŝŽŶĂůΗͿ͕ĂŶĚĐŽŶƐŝƐƚĞŶƚǁŝƚŚWĂƚƌŝŽƚEĂƚŝŽŶĂůΖƐŽďũĞĐƚŝŽŶƐƚŽƚŚĂƚŶŽƚŝĐĞ͕
ƚŚĞĨŽůůŽǁŝŶŐŝŶĚŝǀŝĚƵĂůƐǁŝůůĂƉƉĞĂƌŽŶďĞŚĂůĨŽĨWĂƚƌŝŽƚEĂƚŝŽŶĂůĂƐƚŽƚŚĞƚŽƉŝĐƐŝŶĚŝĐĂƚĞĚďĞůŽǁ͗

ͻ^ƚĞǀĞŶD͘DĂƌŝĂŶŽ;:ƵŶĞϭϯ͕ĂƐƐĐŚĞĚƵůĞĚͿ͗ƚŽƉŝĐƐϭ͕ϱ͕ϲ͕ϳ͕ϭϬ͕ϭϭ͕ϭϮ͕ĂŶĚϭϯ͘

ͻ'Ğǆ&͘ZŝĐŚĂƌĚƐŽŶ͗ƚŽƉŝĐƐϮ͕ϯ͕ϰ͕ϴ͕ϵ͕ϭϱ͘

tĞƉƌŽƉŽƐĞ:ƵŶĞϭϲĂƚϴ͗ϬϬĂŵĨŽƌƚŚĞĚĞƉŽƐŝƚŝŽŶŽĨDƌ͘ZŝĐŚĂƌĚƐŽŶ͘

tŝƚŚƌĞƐƉĞĐƚƚŽƚŽƉŝĐϭϰ͕WĂƚƌŝŽƚEĂƚŝŽŶĂůĂĚŽƉƚƐƚŚĞƌĞůĞǀĂŶƚƚĞƐƚŝŵŽŶǇƉƌŽǀŝĚĞĚďǇŚƌŝƐƚŽƉŚĞƌWĞƐĐŚŝŶƚŚŝƐŵĂƚƚĞƌĂƐ
ŝƚƐZƵůĞϯϬ;ďͿ;ϲͿƚĞƐƚŝŵŽŶǇŽŶƚŚĂƚƚŽƉŝĐ͘

^ŝŶĐĞƌĞůǇ͕
ƌĂĚŽŶĚŝ

ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ

ƌĂĚůĞǇ:͘ŽŶĚŝͮWĂƌƚŶĞƌ   




ĂŚŝůů'ŽƌĚŽŶΘZĞŝŶĚĞů>>W
ϭϵϵϬ<^ƚƌĞĞƚ͕E͘t͕͘^ƵŝƚĞϵϱϬ͕tĂƐŚŝŶŐƚŽŶ͕͘͘ϮϬϬϬϲ
ϴϬWŝŶĞ^ƚƌĞĞƚ͕EĞǁzŽƌŬ͕EzϭϬϬϬϱ
ƚ͗нϭ͘ϮϬϮ͘ϴϲϮ͘ϴϵϭϬͮƚ͗нϭ͘ϮϭϮ͘ϳϬϭ͘ϯϳϭϬͮĨ͗нϭ͘ϴϲϲ͘ϴϯϲ͘ϬϱϬϭ
ŵ͗нϭ͘ϳϬϯ͘ϳϯϭ͘ϴϴϲϰͮďďŽŶĚŝΛĐĂŚŝůů͘ĐŽŵ
                         
KŶ:ƵŶϲ͕ϮϬϭϳ͕Ăƚϭ͗ϬϯWD͕ΗDŝĐŚĞůůĞ͘EŝĐŚŽůƐŽŶΛůǁ͘ĐŽŵΗфDŝĐŚĞůůĞ͘EŝĐŚŽůƐŽŶΛůǁ͘ĐŽŵхǁƌŽƚĞ͗

ŽƵŶƐĞůͲ
tĞŚĂǀĞďĞĞŶŝŶĐŽŶƚĂĐƚǁŝƚŚĐŽƵŶƐĞůĨŽƌDƌ͘^ŚĂŶĨĞůƚĞƌ͘,ĞŝƐŽŶůǇĂǀĂŝůĂďůĞĨŽƌĚĞƉŽƐŝƚŝŽŶŽŶ:ƵŶĞϭϰƚŚŽĨŶĞǆƚǁĞĞŬŝŶ
&ƚ͘DǇĞƌƐ͕&>͘dŚĞĚĞƉŽƐŝƚŝŽŶǁŝůůďĞŚĞůĚĂƚsĞƌŝƚĞǆƚ͛ƐKĨĨŝĐĞƐ;ϮϰϬϮĂǇ^ƚƌĞĞƚ^ƵŝƚĞϭϬϲ͕&ŽƌƚDǇĞƌƐ͕&>Ϳ͘^ƚĂƌƚƚŝŵĞǁŝůů
ďĞϵ͗ϯϬ͘WůĞĂƐĞůĞƚŵĞŬŶŽǁŝĨǇŽƵŚĂǀĞĂŶǇŽƚŚĞƌƋƵĞƐƚŝŽŶƐŽƌŝĨƚŚŝƐƉƌĞƐĞŶƚƐĂŶǇŝƐƐƵĞƐ͘
dŚĂŶŬƐ͕
DŝĐŚĞůůĞ


                                                               
            Case
             Case1:16-cv-02787-GBD-SDA
                  1:16-cv-02767-GBD-SDA Document
                                         Document211-1
                                                  349-4 Filed
                                                         Filed07/09/19
                                                               07/03/19 Page
                                                                         Page43
                                                                              3 of 7
                                                                                   47

&ƌŽŵ͗EŝĐŚŽůƐŽŶ͕DŝĐŚĞůůĞ;EzͿ
^ĞŶƚ͗dƵĞƐĚĂǇ͕DĂǇϯϬ͕ϮϬϭϳϭ͗ϱϳWD
dŽ͗ΖDŝŶƚǌ͕ĚĂŵ^͘Ζ͖Ζ<ƌĂďŝůů͕>ĂƵƌĂ͘Ζ
Đ͗ůĂƌŬ͕ŚƌŝƐƚŽƉŚĞƌ;EzͿ͖ΖWĞĞƌĐĞ͕DĂƌũŽƌŝĞΖ͖Ζ'ŽůĚďĞƌŐĞƌ͕D͘EŽƌŵĂŶΖ͖ĂůĂďƌĞƐĞ͕ŽƌĞǇ;EzͿ͖ΖĚďĞƌŐĞƌΛĂďǀ͘ĐŽŵΖ͖
ΖŽŶĚŝ͕ƌĂĚůĞǇ:͘Ζ͖ΖKǁĞŶ͕ĂǀŝĚΖ͖Ζ<ĂǀĂůĞƌ͕dŚŽŵĂƐ:͘Ζ͖ΖdŽƌƌĞƐ͕/ǀĂŶΖ͖ΖtĞŝŶƐƚĞŝŶ͕ƌŝĐΖ͖ΖũǁŝůƐŽŶΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵΖ͖
ΖĞŬŽůŵĂŶƐďĞƌŐĞƌΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵΖ͖ΖŵŐŽŵďĞƌŐΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵΖ͖ΖtDĂŚĞƌΛtDͲ>t͘ĐŽŵΖ͖
ΖŐŵĂŚĨŽŽĚΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵΖ͖ΖŝĂůĞŬΛtDͲ>t͘KDΖ͖dƵƌŶĞƌ͕^ĞƌƌŝŶ;EzͿ͖Ζ'ĞƌƐŚĞů͕ƌĂĚůĞǇΖ͖Ζ<ƵŶǌ͕:ŽĂŶŶĂ,͘Ζ͖
ũǁŝůƐŽŶΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖Ζ<ĂƚƐŝĨĨ͕dŝŵŽƚŚǇΖ
^ƵďũĞĐƚ͗Z͗,ƵĚƐŽŶĂǇDĂƐƚĞƌ&ƵŶĚ>ƚĚ͘ǀ͘WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͘ĞƚĂů͕͘EŽ͘ϭϲͲĐǀͲϮϳϲϳ;^͘͘E͘z͘Ϳ͖s//ŶǀĞƐƚŵĞŶƚƐ͕/ŶĐ͘
ǀ͘WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͕͘EŽ͘ϭ͗ϭϲͲĐǀͲϮϳϴϳ;^͘͘E͘z͘Ϳ
ŽƵŶƐĞůͲ
tĞ͛ǀĞďĞĞŶŝŶĐŽŵŵƵŶŝĐĂƚŝŽŶǁŝƚŚĐŽƵŶƐĞůĨŽƌDƌ͘^ŵŝƚŚ͘,ĞŝƐŽŶůǇĂǀĂŝůĂďůĞĨŽƌĚĞƉŽƐŝƚŝŽŶŽŶ:ƵŶĞϭϰƚŚĂŶĚϭϱƚŚ͘KƵƌ
ƐĐŚĞĚƵůĞƐŽŶůǇǁŽƌŬĨŽƌƚŚĞϭϱƚŚ͘ƐƐƵĐŚ͕ǁĞ͛ǀĞƐĐŚĞĚƵůĞĚŚŝƐĚĞƉŽƐŝƚŝŽŶĨŽƌ:ƵŶĞϭϱƚŚŝŶĂůůĂƌĚ^ƉĂŚƌ͛ƐWŚŽĞŶŝǆŽĨĨŝĐĞƐ
;ϭĂƐƚtĂƐŚŝŶŐƚŽŶ^ƚƌĞĞƚ͕^ƵŝƚĞϮϯϬϬ͕WŚŽĞŶŝǆ͕ϴϱϬϬϰͲϮϱϱϱͿ͘ůƚŚŽƵŐŚǁĞĚŽŶ͛ƚďĞůŝĞǀĞŝƚǁŝůůďĞƉŽƐƐŝďůĞƚŽ
ƌĞƐĐŚĞĚƵůĞ͕ƉůĞĂƐĞůĞƚƵƐŬŶŽǁŝĨƚŚŝƐƌĂŝƐĞƐĂŶǇŝƐƐƵĞƐ͘
dŚĂŶŬƐ͕
DŝĐŚĞůůĞ
&ƌŽŵ͗EŝĐŚŽůƐŽŶ͕DŝĐŚĞůůĞ;EzͿ
^ĞŶƚ͗dƵĞƐĚĂǇ͕DĂǇϬϵ͕ϮϬϭϳϮ͗ϱϲWD
dŽ͗ΖDŝŶƚǌ͕ĚĂŵ^͘Ζ͖Ζ<ƌĂďŝůů͕>ĂƵƌĂ͘Ζ
Đ͗ůĂƌŬ͕ŚƌŝƐƚŽƉŚĞƌ;EzͿ͖&ƌŝĞĚŵĂŶ͕>ĞĂŚ;EzͿ͖ΖWĞĞƌĐĞ͕DĂƌũŽƌŝĞΖ͖Ζ'ŽůĚďĞƌŐĞƌ͕D͘EŽƌŵĂŶΖ͖ĂůĂďƌĞƐĞ͕ŽƌĞǇ;EzͿ͖
ΖĚďĞƌŐĞƌΛĂďǀ͘ĐŽŵΖ͖ΖŽŶĚŝ͕ƌĂĚůĞǇ:͘Ζ͖ΖKǁĞŶ͕ĂǀŝĚΖ͖Ζ<ĂǀĂůĞƌ͕dŚŽŵĂƐ:͘Ζ͖ΖdŽƌƌĞƐ͕/ǀĂŶΖ͖ΖtĞŝŶƐƚĞŝŶ͕ƌŝĐΖ͖
ΖũǁŝůƐŽŶΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵΖ͖ΖĞŬŽůŵĂŶƐďĞƌŐĞƌΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵΖ͖ΖŵŐŽŵďĞƌŐΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵΖ͖
ΖtDĂŚĞƌΛtDͲ>t͘ĐŽŵΖ͖ΖŐŵĂŚĨŽŽĚΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵΖ͖ΖŝĂůĞŬΛtDͲ>t͘KDΖ͖dƵƌŶĞƌ͕^ĞƌƌŝŶ;EzͿ͖
Ζ'ĞƌƐŚĞů͕ƌĂĚůĞǇΖ͖Ζ<ƵŶǌ͕:ŽĂŶŶĂ,͘Ζ
^ƵďũĞĐƚ͗Z͗,ƵĚƐŽŶĂǇDĂƐƚĞƌ&ƵŶĚ>ƚĚ͘ǀ͘WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͘ĞƚĂů͕͘EŽ͘ϭϲͲĐǀͲϮϳϲϳ;^͘͘E͘z͘Ϳ͖s//ŶǀĞƐƚŵĞŶƚƐ͕/ŶĐ͘
ǀ͘WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͕͘EŽ͘ϭ͗ϭϲͲĐǀͲϮϳϴϳ;^͘͘E͘z͘Ϳ
ŽƵŶƐĞůͲ
WůĞĂƐĞĨŝŶĚĂƚƚĂĐŚĞĚŶŽƚŝĐĞƐŽĨĂŵĞŶĚĞĚƐƵďƉŽĞŶĂƐĨŽƌƚŚĞƉƌŽĚƵĐƚŝŽŶŽĨĚŽĐƵŵĞŶƚƐĂŶĚĨŽƌƚĞƐƚŝŵŽŶǇĨŽƌƵƐƚŝŶ
^ŚĂŶĨĞůƚĞƌĂŶĚYƵĞŶƚŝŶ^ŵŝƚŚ͘
dŚĂŶŬƐ͕
DŝĐŚĞůůĞ
&ƌŽŵ͗EŝĐŚŽůƐŽŶ͕DŝĐŚĞůůĞ;EzͿ
^ĞŶƚ͗tĞĚŶĞƐĚĂǇ͕ƉƌŝůϭϮ͕ϮϬϭϳϰ͗ϰϳWD
dŽ͗ΖDŝŶƚǌ͕ĚĂŵ^͘Ζ͖Ζ<ƌĂďŝůů͕>ĂƵƌĂ͘Ζ
Đ͗ůĂƌŬ͕ŚƌŝƐƚŽƉŚĞƌ;EzͿ͖&ƌŝĞĚŵĂŶ͕>ĞĂŚ;EzͿ͖WĞĞƌĐĞ͕DĂƌũŽƌŝĞ͖'ŽůĚďĞƌŐĞƌ͕D͘EŽƌŵĂŶ͖ĂůĂďƌĞƐĞ͕ŽƌĞǇ;EzͿ͖
ĚďĞƌŐĞƌΛĂďǀ͘ĐŽŵ͖ŽŶĚŝ͕ƌĂĚůĞǇ:͖͘KǁĞŶ͕ĂǀŝĚ͖<ĂǀĂůĞƌ͕dŚŽŵĂƐ:͖͘dŽƌƌĞƐ͕/ǀĂŶ͖tĞŝŶƐƚĞŝŶ͕ƌŝĐ͖
ũǁŝůƐŽŶΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖ĞŬŽůŵĂŶƐďĞƌŐĞƌΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖ŵŐŽŵďĞƌŐΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖
tDĂŚĞƌΛtDͲ>t͘ĐŽŵ͖ŐŵĂŚĨŽŽĚΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖ŝĂůĞŬΛtDͲ>t͘KD͖dƵƌŶĞƌ͕^ĞƌƌŝŶ;EzͿ͖'ĞƌƐŚĞů͕
ƌĂĚůĞǇ͖<ƵŶǌ͕:ŽĂŶŶĂ,͘
^ƵďũĞĐƚ͗Z͗,ƵĚƐŽŶĂǇDĂƐƚĞƌ&ƵŶĚ>ƚĚ͘ǀ͘WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͘ĞƚĂů͕͘EŽ͘ϭϲͲĐǀͲϮϳϲϳ;^͘͘E͘z͘Ϳ͖s//ŶǀĞƐƚŵĞŶƚƐ͕/ŶĐ͘
ǀ͘WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͕͘EŽ͘ϭ͗ϭϲͲĐǀͲϮϳϴϳ;^͘͘E͘z͘Ϳ
ŽƵŶƐĞůͲ
WůĞĂƐĞĨŝŶĚĂƚƚĂĐŚĞĚĂŶŽƚŝĐĞŽĨƐƵďƉŽĞŶĂĨŽƌŝƚĂĚĞů>>͘
ZĞŐĂƌĚŝŶŐĚĞƉŽƐŝƚŝŽŶĚĂƚĞƐ͕ǁĞ͛ĚůŝŬĞƚŽƉƌŽƉŽƐĞƚŚĞĨŽůůŽǁŝŶŐ͗
     • ^ƚĞǀĞŶD͘DĂƌŝĂŶŽ͗DĂǇϮŶĚ
     • zŽĂǀZŽƚŚͬϯϬ;ďͿ;ϲͿ͗DĂǇϰƚŚŽƌϱƚŚ
     • &ŽƌWŝǌǌŽ͕WĞƐĐŚ͕ĂŶĚtĂůƐŚ͕ĐĂŶǇŽƵƉůĞĂƐĞĐŽŶĨŝƌŵǁŚĞƚŚĞƌƚŚĞƐĞŝŶĚŝǀŝĚƵĂůƐĂƌĞƌĞƉƌĞƐĞŶƚĞĚďǇĐŽƵŶƐĞůĂŶĚ͕
         ŝĨƐŽ͕ďǇǁŚŽŵ͍
tĞůŽŽŬĨŽƌǁĂƌĚƚŽƉƌŽƉŽƐĞĚĚĂƚĞƐĨŽƌƚŚĞĚĞƉŽƐŝƚŝŽŶƐŽĨ͗
     • ŝŶĚǇĂŵƉďĞůů
     • ůŝǌĂďĞƚŚ,ĞŶƐĞŶ
                                                              
           Case
            Case1:16-cv-02787-GBD-SDA
                 1:16-cv-02767-GBD-SDA Document
                                        Document211-1
                                                 349-4 Filed
                                                        Filed07/09/19
                                                              07/03/19 Page
                                                                        Page44
                                                                             4 of 7
                                                                                  47
   • ĂǀŝĚYƵŝŐůĞǇ
dŚĂŶŬƐ͕
DŝĐŚĞůůĞ
&ƌŽŵ͗DŝŶƚǌ͕ĚĂŵ^͘΀ŵĂŝůƚŽ͗DŝŶƚǌΛĐĂŚŝůů͘ĐŽŵ΁
^ĞŶƚ͗dƵĞƐĚĂǇ͕Ɖƌŝůϭϭ͕ϮϬϭϳϴ͗ϬϰWD
dŽ͗Ζ<ƌĂďŝůů͕>ĂƵƌĂ͘Ζ
Đ͗ůĂƌŬ͕ŚƌŝƐƚŽƉŚĞƌ;EzͿ͖&ƌŝĞĚŵĂŶ͕>ĞĂŚ;EzͿ͖WĞĞƌĐĞ͕DĂƌũŽƌŝĞ͖'ŽůĚďĞƌŐĞƌ͕D͘EŽƌŵĂŶ͖ĂůĂďƌĞƐĞ͕ŽƌĞǇ;EzͿ͖
ĚďĞƌŐĞƌΛĂďǀ͘ĐŽŵ͖ŽŶĚŝ͕ƌĂĚůĞǇ:͖͘KǁĞŶ͕ĂǀŝĚ͖<ĂǀĂůĞƌ͕dŚŽŵĂƐ:͖͘dŽƌƌĞƐ͕/ǀĂŶ͖tĞŝŶƐƚĞŝŶ͕ƌŝĐ͖
ũǁŝůƐŽŶΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖ĞŬŽůŵĂŶƐďĞƌŐĞƌΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖ŵŐŽŵďĞƌŐΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖
tDĂŚĞƌΛtDͲ>t͘ĐŽŵ͖ŐŵĂŚĨŽŽĚΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖ŝĂůĞŬΛtDͲ>t͘KD͖EŝĐŚŽůƐŽŶ͕DŝĐŚĞůůĞ;EzͿ͖
dƵƌŶĞƌ͕^ĞƌƌŝŶ;EzͿ͖'ĞƌƐŚĞů͕ƌĂĚůĞǇ͖<ƵŶǌ͕:ŽĂŶŶĂ,͘
^ƵďũĞĐƚ͗Z͗,ƵĚƐŽŶĂǇDĂƐƚĞƌ&ƵŶĚ>ƚĚ͘ǀ͘WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͘ĞƚĂů͕͘EŽ͘ϭϲͲĐǀͲϮϳϲϳ;^͘͘E͘z͘Ϳ͖s//ŶǀĞƐƚŵĞŶƚƐ͕/ŶĐ͘
ǀ͘WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͕͘EŽ͘ϭ͗ϭϲͲĐǀͲϮϳϴϳ;^͘͘E͘z͘Ϳ
>ĂƵƌĂĂŶĚDŝĐŚĞůůĞ͕

dŚĂŶŬǇŽƵĨŽƌŐĞƚƚŝŶŐďĂĐŬƚŽƵƐ͘tĞĐĂŶĐŽŶĨŝƌŵƚŚĞĨŽůůŽǁŝŶŐ͗
     • sŝĐƚŽƌ^ŝŵŽŶƚĞ;,ͿʹƉƌŝůϮϱ
     • 'ĞŽƌŐĞŶƚŽŶŽƉŽůŽƵƐ;,ͿʹDĂǇϭ
     • ŶĚƌĞǁ^ŝŶŐĞƌ;s//ͿʹDĂǇϰ
     • DŝĐŚĂĞů^ƉŽůĂŶ;s//ͿʹDĂǇϱ
     • :ŽĞů'ƵƚƚĞƌŝĚŐĞ;,ͿʹDĂǇϭϭ
     • dŽŵ^ŚŝĞůĚƐ;WĂƚƌŝŽƚͿʹDĂǇϭϲ
     • ƌĂĚůůĞƐ;s//ͿʹDĂǇϮϯ
     • ^ƵƐĂŶ^ƉƌŽƵůĞ;s//ͿʹDĂǇϮϰ
ƐƚŽDƌ͘WŝǌǌŽĂŶĚDƌ͘WĞƐĐŚ͕ƚŚĞǇŚĂǀĞůŝŵŝƚĞĚĂǀĂŝůĂďŝůŝƚǇĂƐƚŚĞǇŶŽůŽŶŐĞƌǁŽƌŬĨŽƌWĂƚƌŝŽƚEĂƚŝŽŶĂůĂŶĚǁĞǁŽƵůĚ
ĂƉƉƌĞĐŝĂƚĞǇŽƵƌĨůĞǆŝďŝůŝƚǇ͘ĂŶǇŽƵƉůĞĂƐĞƌĞĐŽŶƐŝĚĞƌǁŚĞƚŚĞƌƚŚĞŽĨĨĞƌĞĚĚĂƚĞƐǁŽƌŬ͍&ŽƌĞǆĂŵƉůĞ͕ǇŽƵĂƉƉĞĂƌƚŽďĞ
ŽƚŚĞƌǁŝƐĞĂǀĂŝůĂďůĞŽŶƉƌŝůϮϲĨŽƌDƌ͘ZŽƚŚ͛ƐĚĞƉŽƐŝƚŝŽŶ͘tĞǁŝůůǁŽƌŬŽŶĚĂƚĞƐĨŽƌDƌ͘DĂƌŝĂŶŽĂŶĚDƌ͘tĂůƐŚ͘tĞǁŝůů
ĚŝƐĐƵƐƐǁŝƚŚŽƵƌĐůŝĞŶƚƚŚĞŶŽƚŝĐĞƐĚŝƌĞĐƚĞĚƚŽŝŶĚǇĂŵƉďĞůů͕ůŝǌĂďĞƚŚ,ĞŶƐĞŶ͕ĂŶĚĂǀŝĚYƵŝŐůĞǇ͘
tĞĂƌĞĂǁĂŝƚŝŶŐĂĚĚŝƚŝŽŶĂůĚĂƚĞƐĨƌŽŵWůĂŝŶƚŝĨĨƐĨŽƌ͗
     • zŽĂǀZŽƚŚͬ,ϯϬ;ďͿ;ϲͿ
     • DĂƌƚŝŶ<ŽďŝŶŐĞƌͬs/ϯϬ;ďͿ;ϲͿ
ĚĂŵ
&ƌŽŵ͗<ƌĂďŝůů͕>ĂƵƌĂ͘΀ŵĂŝůƚŽ͗<ƌĂďŝůů>ΛďĂůůĂƌĚƐƉĂŚƌ͘ĐŽŵ΁
^ĞŶƚ͗dƵĞƐĚĂǇ͕Ɖƌŝůϭϭ͕ϮϬϭϳϮ͗ϱϰWD
dŽ͗DŝŶƚǌ͕ĚĂŵ^͘
Đ͗ŚƌŝƐ͘ůĂƌŬΛůǁ͘ĐŽŵ͖>ĞĂŚ͘&ƌŝĞĚŵĂŶΛůǁ͘ĐŽŵ͖WĞĞƌĐĞ͕DĂƌũŽƌŝĞ͖'ŽůĚďĞƌŐĞƌ͕D͘EŽƌŵĂŶ͖ŽƌĞǇ͘ĂůĂďƌĞƐĞΛůǁ͘ĐŽŵ͖
ĚďĞƌŐĞƌΛĂďǀ͘ĐŽŵ͖ŽŶĚŝ͕ƌĂĚůĞǇ:͖͘KǁĞŶ͕ĂǀŝĚ͖<ĂǀĂůĞƌ͕dŚŽŵĂƐ:͖͘dŽƌƌĞƐ͕/ǀĂŶ͖tĞŝŶƐƚĞŝŶ͕ƌŝĐ͖
ũǁŝůƐŽŶΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖ĞŬŽůŵĂŶƐďĞƌŐĞƌΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖ŵŐŽŵďĞƌŐΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖
tDĂŚĞƌΛtDͲ>t͘ĐŽŵ͖ŐŵĂŚĨŽŽĚΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖ŝĂůĞŬΛtDͲ>t͘KD͖ΖDŝĐŚĞůůĞ͘EŝĐŚŽůƐŽŶΛůǁ͘ĐŽŵΖ͖
^ĞƌƌŝŶ͘dƵƌŶĞƌΛůǁ͘ĐŽŵ͖'ĞƌƐŚĞů͕ƌĂĚůĞǇ͖<ƵŶǌ͕:ŽĂŶŶĂ,͘
^ƵďũĞĐƚ͗Z͗,ƵĚƐŽŶĂǇDĂƐƚĞƌ&ƵŶĚ>ƚĚ͘ǀ͘WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͘ĞƚĂů͕͘EŽ͘ϭϲͲĐǀͲϮϳϲϳ;^͘͘E͘z͘Ϳ͖s//ŶǀĞƐƚŵĞŶƚƐ͕/ŶĐ͘
ǀ͘WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͕͘EŽ͘ϭ͗ϭϲͲĐǀͲϮϳϴϳ;^͘͘E͘z͘Ϳ
ĚĂŵ͗
WĞƌǇŽƵƌĞŵĂŝůďĞůŽǁ͕s//ĐĂŶĐŽŶĨŝƌŵƚŚĂƚDĞƐƐƌƐ͘^ƉŽůĂŶĂŶĚ^ŝŶŐĞƌĂƌĞĂǀĂŝůĂďůĞŽŶDĂǇϰĂŶĚϱĂƐǇŽƵƉƌŽƉŽƐĞĚ͘
Dƌ͘ůůĞƐŝƐĂǀĂŝůĂďůĞŽŶDĂǇϮϯ͕ĚƵƌŝŶŐƚŚĞǁŝŶĚŽǁǇŽƵƉƌŽƉŽƐĞĚ͘DƐ͘^ƉƌŽƵůĞŝƐŶŽƚĂǀĂŝůĂďůĞŽŶƚŚĞĚĂƚĞƐǇŽƵ
ƌĞƋƵĞƐƚĞĚ͘^ŚĞŝƐĂǀĂŝůĂďůĞŽŶDĂǇϮϯŽƌϮϰƚŚ͘tĞĂƌĞƐƚŝůůƚƌǇŝŶŐƚŽĚĞƚĞƌŵŝŶĞDƌ͘<ŽďŝŶŐĞƌΖƐĂǀĂŝůĂďŝůŝƚǇĂŶĚǁŝůůĂĚǀŝƐĞ
ǇŽƵƐŚŽƌƚůǇ͘^ŝŶĐĞDƌ͘<ŽďŝŶŐĞƌŝƐs//ΖƐϯϬ;ďͿ;ϲͿĚĞƐŝŐŶĞĞĂŶĚǁŝůůĂƉƉĞĂƌŽŶůǇŽŶĐĞ͕ǁŚĂƚĞǀĞƌĚĂƚĞǁĞĂƌƌĂŶŐĞĨŽƌŚŝƐ
ĚĞƉŽƐŝƚŝŽŶǁŝůůƐĞƌǀĞĂƐs//ΖƐϯϬ;ďͿ;ϲͿĚĞƉŽƐŝƚŝŽŶƚŽŽ͘WůĞĂƐĞůĞƚŵĞŬŶŽǁŝĨǇŽƵŚĂǀĞĂŶǇƋƵĞƐƚŝŽŶƐŽƌǁŽƵůĚůŝŬĞƚŽ
ĚŝƐĐƵƐƐ͘
>ĂƵƌĂ
&ƌŽŵ͗DŝŶƚǌ͕ĚĂŵ^͘΀ŵĂŝůƚŽ͗DŝŶƚǌΛĐĂŚŝůů͘ĐŽŵ΁
^ĞŶƚ͗dŚƵƌƐĚĂǇ͕ƉƌŝůϬϲ͕ϮϬϭϳϵ͗ϯϰWD
                                                             
            Case
             Case1:16-cv-02787-GBD-SDA
                  1:16-cv-02767-GBD-SDA Document
                                         Document211-1
                                                  349-4 Filed
                                                         Filed07/09/19
                                                               07/03/19 Page
                                                                         Page45
                                                                              5 of 7
                                                                                   47
dŽ͗dƵƌŶĞƌ͕^ĞƌƌŝŶ;EzͿ͖ůĂƌŬ͕ŚƌŝƐƚŽƉŚĞƌ;EzͿ͖EŝĐŚŽůƐŽŶ͕DŝĐŚĞůůĞ;EzͿ͖&ƌŝĞĚŵĂŶ͕>ĞĂŚ;EzͿ͖
<ƌĂďŝůů>ΛďĂůůĂƌĚƐƉĂŚƌ͘ĐŽŵ͖WĞĞƌĐĞDΛďĂůůĂƌĚƐƉĂŚƌ͘ĐŽŵ͖'ŽůĚďĞƌŐĞƌDΛďĂůůĂƌĚƐƉĂŚƌ͘ĐŽŵ͖ĂůĂďƌĞƐĞ͕ŽƌĞǇ;EzͿ͖
ΖĚďĞƌŐĞƌΛĂďǀ͘ĐŽŵΖ
Đ͗ŽŶĚŝ͕ƌĂĚůĞǇ:͖͘KǁĞŶ͕ĂǀŝĚ͖<ĂǀĂůĞƌ͕dŚŽŵĂƐ:͖͘dŽƌƌĞƐ͕/ǀĂŶ͖tĞŝŶƐƚĞŝŶ͕ƌŝĐ͖ũǁŝůƐŽŶΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖
ĞŬŽůŵĂŶƐďĞƌŐĞƌΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖ŵŐŽŵďĞƌŐΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖tDĂŚĞƌΛtDͲ>t͘ĐŽŵ͖
ŐŵĂŚĨŽŽĚΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖ŝĂůĞŬΛtDͲ>t͘KD
^ƵďũĞĐƚ͗Z͗,ƵĚƐŽŶĂǇDĂƐƚĞƌ&ƵŶĚ>ƚĚ͘ǀ͘WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͘ĞƚĂů͕͘EŽ͘ϭϲͲĐǀͲϮϳϲϳ;^͘͘E͘z͘Ϳ͖s//ŶǀĞƐƚŵĞŶƚƐ͕/ŶĐ͘
ǀ͘WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͕͘EŽ͘ϭ͗ϭϲͲĐǀͲϮϳϴϳ;^͘͘E͘z͘Ϳ
ŽƵŶƐĞů͗
tĞƉƌŽƉŽƐĞƚŚĂƚƚŚĞĚĞƉŽƐŝƚŝŽŶƐǁĞŶŽƚŝĐĞĚďĞƐĐŚĞĚƵůĞĚĨŽƌƚŚĞĨŽůůŽǁŝŶŐĚĂƚĞƐ͗
    •,ƵĚƐŽŶĂǇĂƉŝƚĂůDĂŶĂŐĞŵĞŶƚ>WʹƉƌŝůϭϳ
    •s//ŶǀĞƐƚŵĞŶƚƐ͕/ŶĐ͘ʹƉƌŝůϮϰ
    •sŝĐƚŽƌ^ŝŵŽŶƚĞͲƉƌŝůϮϱ͕DĂǇϭ
    •^ƵƐĂŶ^ƉƌŽƵůĞʹƉƌŝůϮϱ͕DĂǇϭ
    •DŝĐŚĂĞů^ƉŽůĂŶʹDĂǇϰ͕ϱ
    •ŶĚƌĞǁ^ŝŶŐĞƌͲDĂǇϰ͕ϱ
    •zŽĂǀZŽƚŚʹDĂǇϭϳͲϭϵ
    •:ŽĞů'ƵƚƚĞƌŝĚŐĞʹDĂǇϭϳͲϭϵ
    •'ĞŽƌŐĞŶƚŽŶŽƉŽƵůŽƵƐʹDĂǇϮϮͲϮϲ
    •DĂƌƚŝŶ<ŽďŝŶŐĞƌʹDĂǇϮϮͲϮϲ
    •ƌĂĚůůĞƐʹDĂǇϮϮͲϮϲ
WůĞĂƐĞůĞƚƵƐŬŶŽǁďǇŶĞǆƚdƵĞƐĚĂǇǁŚĞƚŚĞƌƚŚĞƐĞĚĂƚĞƐǁŝůůǁŽƌŬ͘
ĚĂŵ
&ƌŽŵ͗DŝŶƚǌ͕ĚĂŵ^͘
^ĞŶƚ͗dƵĞƐĚĂǇ͕ƉƌŝůϬϰ͕ϮϬϭϳϳ͗ϯϰWD
dŽ͗Ζ^ĞƌƌŝŶ͘dƵƌŶĞƌΛůǁ͘ĐŽŵΖ;^ĞƌƌŝŶ͘dƵƌŶĞƌΛůǁ͘ĐŽŵͿ͖ŚƌŝƐ͘ůĂƌŬΛůǁ͘ĐŽŵ͖DŝĐŚĞůůĞ͘EŝĐŚŽůƐŽŶΛůǁ͘ĐŽŵ͖
>ĞĂŚ͘&ƌŝĞĚŵĂŶΛůǁ͘ĐŽŵ͖<ƌĂďŝůů>ΛďĂůůĂƌĚƐƉĂŚƌ͘ĐŽŵ͖WĞĞƌĐĞDΛďĂůůĂƌĚƐƉĂŚƌ͘ĐŽŵ͖'ŽůĚďĞƌŐĞƌDΛďĂůůĂƌĚƐƉĂŚƌ͘ĐŽŵ͖
ŽƌĞǇ͘ĂůĂďƌĞƐĞΛůǁ͘ĐŽŵ͖ΖĚďĞƌŐĞƌΛĂďǀ͘ĐŽŵΖ
Đ͗ŽŶĚŝ͕ƌĂĚůĞǇ:͖͘KǁĞŶ͕ĂǀŝĚ͖<ĂǀĂůĞƌ͕dŚŽŵĂƐ:͖͘dŽƌƌĞƐ͕/ǀĂŶ͖tĞŝŶƐƚĞŝŶ͕ƌŝĐ͖ũǁŝůƐŽŶΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖
ĞŬŽůŵĂŶƐďĞƌŐĞƌΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖ŵŐŽŵďĞƌŐΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖tDĂŚĞƌΛtDͲ>t͘ĐŽŵ͖
ŐŵĂŚĨŽŽĚΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖ŝĂůĞŬΛtDͲ>t͘KD
^ƵďũĞĐƚ͗Z͗,ƵĚƐŽŶĂǇDĂƐƚĞƌ&ƵŶĚ>ƚĚ͘ǀ͘WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͘ĞƚĂů͕͘EŽ͘ϭϲͲĐǀͲϮϳϲϳ;^͘͘E͘z͘Ϳ͖s//ŶǀĞƐƚŵĞŶƚƐ͕/ŶĐ͘
ǀ͘WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͕͘EŽ͘ϭ͗ϭϲͲĐǀͲϮϳϴϳ;^͘͘E͘z͘Ϳ
ŽƵŶƐĞů͗
>ĂƐƚdŚƵƌƐĚĂǇ͕ǁĞƐĞƌǀĞĚƚŚĞĚĞƉŽƐŝƚŝŽŶŶŽƚŝĐĞƐůŝƐƚĞĚŝŶŽƵƌĞͲŵĂŝůďĞůŽǁ͘/ŶůŝŐŚƚŽĨƚŚĞĐƵƌƌĞŶƚƐĐŚĞĚƵůĞ͕ǁĞŝŶƚĞŶĚƚŽ
ŵŽǀĞĨŽƌǁĂƌĚǁŝƚŚƚŚĞƐĞĚĞƉŽƐŝƚŝŽŶƐ͘WůĞĂƐĞƉƌŽǀŝĚĞĚĂƚĞƐĨŽƌĞĂĐŚŽĨƚŚĞƐĞĚĞƉŽƐŝƚŝŽŶƐďĞƚǁĞĞŶŵŝĚͲƉƌŝůĂŶĚƚŚĞĞŶĚ
ŽĨDĂǇ͘
ĚĂŵ
&ƌŽŵ͗DŝŶƚǌ͕ĚĂŵ^͘
^ĞŶƚ͗dŚƵƌƐĚĂǇ͕DĂƌĐŚϯϬ͕ϮϬϭϳϭ͗ϰϬWD
dŽ͗Ζ^ĞƌƌŝŶ͘dƵƌŶĞƌΛůǁ͘ĐŽŵΖ;^ĞƌƌŝŶ͘dƵƌŶĞƌΛůǁ͘ĐŽŵͿ͖ŚƌŝƐ͘ůĂƌŬΛůǁ͘ĐŽŵ͖DŝĐŚĞůůĞ͘EŝĐŚŽůƐŽŶΛůǁ͘ĐŽŵ͖
>ĞĂŚ͘&ƌŝĞĚŵĂŶΛůǁ͘ĐŽŵ͖<ƌĂďŝůů>ΛďĂůůĂƌĚƐƉĂŚƌ͘ĐŽŵ͖WĞĞƌĐĞDΛďĂůůĂƌĚƐƉĂŚƌ͘ĐŽŵ͖'ŽůĚďĞƌŐĞƌDΛďĂůůĂƌĚƐƉĂŚƌ͘ĐŽŵ͖
ŽƌĞǇ͘ĂůĂďƌĞƐĞΛůǁ͘ĐŽŵ͖ΖĚďĞƌŐĞƌΛĂďǀ͘ĐŽŵΖ
Đ͗ŽŶĚŝ͕ƌĂĚůĞǇ:͖͘KǁĞŶ͕ĂǀŝĚ͖<ĂǀĂůĞƌ͕dŚŽŵĂƐ:͖͘dŽƌƌĞƐ͕/ǀĂŶ͖tĞŝŶƐƚĞŝŶ͕ƌŝĐ͖ũǁŝůƐŽŶΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖
ĞŬŽůŵĂŶƐďĞƌŐĞƌΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖ŵŐŽŵďĞƌŐΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖tDĂŚĞƌΛtDͲ>t͘ĐŽŵ͖
ŐŵĂŚĨŽŽĚΛďƌŽĂĚĂŶĚĐĂƐƐĞů͘ĐŽŵ͖ŝĂůĞŬΛtDͲ>t͘KD
^ƵďũĞĐƚ͗,ƵĚƐŽŶĂǇDĂƐƚĞƌ&ƵŶĚ>ƚĚ͘ǀ͘WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͘ĞƚĂů͕͘EŽ͘ϭϲͲĐǀͲϮϳϲϳ;^͘͘E͘z͘Ϳ͖s//ŶǀĞƐƚŵĞŶƚƐ͕/ŶĐ͘ǀ͘
WĂƚƌŝŽƚEĂƚŝŽŶĂů͕/ŶĐ͕͘EŽ͘ϭ͗ϭϲͲĐǀͲϮϳϴϳ;^͘͘E͘z͘Ϳ
ŽƵŶƐĞů͗
ƚƚĂĐŚĞĚƉůĞĂƐĞĨŝŶĚĞĨĞŶĚĂŶƚƐ͛ŶŽƚŝĐĞƐŽĨĚĞƉŽƐŝƚŝŽŶĨŽƌƚŚĞĨŽůůŽǁŝŶŐĞŶƚŝƚŝĞƐĂŶĚŝŶĚŝǀŝĚƵĂůƐ͗
    •s//ŶǀĞƐƚŵĞŶƚƐ͕/ŶĐ͘
    •,ƵĚƐŽŶĂǇĂƉŝƚĂůDĂŶĂŐĞŵĞŶƚ>W
                                                              
            Case
             Case1:16-cv-02787-GBD-SDA
                  1:16-cv-02767-GBD-SDA Document
                                         Document211-1
                                                  349-4 Filed
                                                         Filed07/09/19
                                                               07/03/19 Page
                                                                         Page46
                                                                              6 of 7
                                                                                   47
   •sŝĐƚŽƌ^ŝŵŽŶƚĞ
   •zŽĂǀZŽƚŚ
   •'ĞŽƌŐĞŶƚŽŶŽƉŽƵůŽƵƐ
   •:ŽĞů'ƵƚƚĞƌŝĚŐĞ
   •^ƵƐĂŶ^ƉƌŽƵůĞ
   •DŝĐŚĂĞů^ƉŽůĂŶ
   •ŶĚƌĞǁ^ŝŶŐĞƌ
   •DĂƌƚŝŶ<ŽďŝŶŐĞƌ
   •ƌĂĚůůĞƐ
ƵĞƚŽƚŚĞƐŝǌĞŽĨƚŚĞĂƚƚĂĐŚŵĞŶƚƐ͘dŚĞǇĂƌĞďĞŝŶŐƐĞŶƚŝŶϯƉĂƌƚƐ͘
ĚĂŵ
ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ

ĚĂŵ^͘DŝŶƚǌͮƐƐŽĐŝĂƚĞ 




ĂŚŝůů'ŽƌĚŽŶΘZĞŝŶĚĞů>>W
ϴϬWŝŶĞ^ƚƌĞĞƚ͕EĞǁzŽƌŬ͕EzϭϬϬϬϱ
ƚ͗нϭ͘ϮϭϮ͘ϳϬϭ͘ϯϵϴϭͮĨ͗нϭ͘ϮϭϮ͘ϯϳϴ͘ϮϱϯϵͮĂŵŝŶƚǌΛĐĂŚŝůů͘ĐŽŵ

                      

7KHLQIRUPDWLRQFRQWDLQHGLQWKLVHPDLOPHVVDJHLVFRQILGHQWLDODQGPD\EHSULYLOHJHG,IWKHUHDGHURIWKLV
PHVVDJHLVQRWWKHLQWHQGHGUHFLSLHQWRUDQHPSOR\HHRUDJHQWUHVSRQVLEOHIRUGHOLYHULQJLWWRWKHLQWHQGHG
UHFLSLHQW\RXDUHKHUHE\QRWLILHGWKDWDQ\GLVVHPLQDWLRQGLVWULEXWLRQFRS\LQJRURWKHUXVHRIWKLV
FRPPXQLFDWLRQLVVWULFWO\SURKLELWHGDQGQRSULYLOHJHLVZDLYHG,I\RXEHOLHYH\RXKDYHUHFHLYHGWKLV
FRPPXQLFDWLRQLQHUURUSOHDVHQRWLI\WKHVHQGHULPPHGLDWHO\E\UHSO\LQJWRWKLVHPDLODQGWKHQGHOHWHWKLV
HPDLOIURP\RXUV\VWHP7KDQN\RX



dŚŝƐĞŵĂŝůŵĂǇĐŽŶƚĂŝŶŵĂƚĞƌŝĂůƚŚĂƚŝƐĐŽŶĨŝĚĞŶƚŝĂů͕ƉƌŝǀŝůĞŐĞĚĂŶĚͬŽƌĂƚƚŽƌŶĞǇǁŽƌŬƉƌŽĚƵĐƚĨŽƌƚŚĞƐŽůĞƵƐĞŽĨƚŚĞ
ŝŶƚĞŶĚĞĚƌĞĐŝƉŝĞŶƚ͘ŶǇƌĞǀŝĞǁ͕ĚŝƐĐůŽƐƵƌĞ͕ƌĞůŝĂŶĐĞŽƌĚŝƐƚƌŝďƵƚŝŽŶďǇŽƚŚĞƌƐŽƌĨŽƌǁĂƌĚŝŶŐǁŝƚŚŽƵƚĞǆƉƌĞƐƐƉĞƌŵŝƐƐŝŽŶŝƐ
ƐƚƌŝĐƚůǇƉƌŽŚŝďŝƚĞĚ͘/ĨǇŽƵĂƌĞŶŽƚƚŚĞŝŶƚĞŶĚĞĚƌĞĐŝƉŝĞŶƚ͕ƉůĞĂƐĞĐŽŶƚĂĐƚƚŚĞƐĞŶĚĞƌĂŶĚĚĞůĞƚĞĂůůĐŽƉŝĞƐŝŶĐůƵĚŝŶŐĂŶǇ
ĂƚƚĂĐŚŵĞŶƚƐ͘

>ĂƚŚĂŵΘtĂƚŬŝŶƐ>>WŽƌĂŶǇŽĨŝƚƐĂĨĨŝůŝĂƚĞƐŵĂǇŵŽŶŝƚŽƌĞůĞĐƚƌŽŶŝĐĐŽŵŵƵŶŝĐĂƚŝŽŶƐƐĞŶƚŽƌƌĞĐĞŝǀĞĚďǇŽƵƌŶĞƚǁŽƌŬƐ
ŝŶŽƌĚĞƌƚŽƉƌŽƚĞĐƚŽƵƌďƵƐŝŶĞƐƐĂŶĚǀĞƌŝĨǇĐŽŵƉůŝĂŶĐĞǁŝƚŚŽƵƌƉŽůŝĐŝĞƐĂŶĚƌĞůĞǀĂŶƚůĞŐĂůƌĞƋƵŝƌĞŵĞŶƚƐ͘


>ĂƚŚĂŵΘtĂƚŬŝŶƐ>>W



dŚŝƐĞŵĂŝůŵĂǇĐŽŶƚĂŝŶŵĂƚĞƌŝĂůƚŚĂƚŝƐĐŽŶĨŝĚĞŶƚŝĂů͕ƉƌŝǀŝůĞŐĞĚĂŶĚͬŽƌĂƚƚŽƌŶĞǇǁŽƌŬƉƌŽĚƵĐƚĨŽƌƚŚĞƐŽůĞƵƐĞŽĨƚŚĞ
ŝŶƚĞŶĚĞĚƌĞĐŝƉŝĞŶƚ͘ŶǇƌĞǀŝĞǁ͕ĚŝƐĐůŽƐƵƌĞ͕ƌĞůŝĂŶĐĞŽƌĚŝƐƚƌŝďƵƚŝŽŶďǇŽƚŚĞƌƐŽƌĨŽƌǁĂƌĚŝŶŐǁŝƚŚŽƵƚĞǆƉƌĞƐƐƉĞƌŵŝƐƐŝŽŶŝƐ
ƐƚƌŝĐƚůǇƉƌŽŚŝďŝƚĞĚ͘/ĨǇŽƵĂƌĞŶŽƚƚŚĞŝŶƚĞŶĚĞĚƌĞĐŝƉŝĞŶƚ͕ƉůĞĂƐĞĐŽŶƚĂĐƚƚŚĞƐĞŶĚĞƌĂŶĚĚĞůĞƚĞĂůůĐŽƉŝĞƐŝŶĐůƵĚŝŶŐĂŶǇ
ĂƚƚĂĐŚŵĞŶƚƐ͘

>ĂƚŚĂŵΘtĂƚŬŝŶƐ>>WŽƌĂŶǇŽĨŝƚƐĂĨĨŝůŝĂƚĞƐŵĂǇŵŽŶŝƚŽƌĞůĞĐƚƌŽŶŝĐĐŽŵŵƵŶŝĐĂƚŝŽŶƐƐĞŶƚŽƌƌĞĐĞŝǀĞĚďǇŽƵƌŶĞƚǁŽƌŬƐ
ŝŶŽƌĚĞƌƚŽƉƌŽƚĞĐƚŽƵƌďƵƐŝŶĞƐƐĂŶĚǀĞƌŝĨǇĐŽŵƉůŝĂŶĐĞǁŝƚŚŽƵƌƉŽůŝĐŝĞƐĂŶĚƌĞůĞǀĂŶƚůĞŐĂůƌĞƋƵŝƌĞŵĞŶƚƐ͘


>ĂƚŚĂŵΘtĂƚŬŝŶƐ>>W
                                                               
           Case
            Case1:16-cv-02787-GBD-SDA
                 1:16-cv-02767-GBD-SDA Document
                                        Document211-1
                                                 349-4 Filed
                                                        Filed07/09/19
                                                              07/03/19 Page
                                                                        Page47
                                                                             7 of 7
                                                                                  47


7KLVHPDLOPD\FRQWDLQPDWHULDOWKDWLVFRQILGHQWLDOSULYLOHJHGDQGRUDWWRUQH\ZRUNSURGXFWIRUWKHVROHXVHRIWKH
LQWHQGHGUHFLSLHQW$Q\UHYLHZGLVFORVXUHUHOLDQFHRUGLVWULEXWLRQE\RWKHUVRUIRUZDUGLQJZLWKRXWH[SUHVVSHUPLVVLRQLV
VWULFWO\SURKLELWHG,I\RXDUHQRWWKHLQWHQGHGUHFLSLHQWSOHDVHFRQWDFWWKHVHQGHUDQGGHOHWHDOOFRSLHVLQFOXGLQJDQ\
DWWDFKPHQWV

/DWKDP :DWNLQV//3RUDQ\RILWVDIILOLDWHVPD\PRQLWRUHOHFWURQLFFRPPXQLFDWLRQVVHQWRUUHFHLYHGE\RXUQHWZRUNVLQ
RUGHUWRSURWHFWRXUEXVLQHVVDQGYHULI\FRPSOLDQFHZLWKRXUSROLFLHVDQGUHOHYDQWOHJDOUHTXLUHPHQWV


/DWKDP :DWNLQV//3




                                                              
